 

Exhibit 10.1

 

EVINE LIVE, INC.

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (including the exhibits and schedules hereto,
this “Agreement” and together with all substantially similar agreements executed
in connection with the Offering, the “Purchase Agreements”) is made as of
September 14, 2016, by and among EVINE Live Inc., a Minnesota corporation with
its principal office at 6740 Shady Oak Road, Eden Prairie, Minnesota 55344 (the
“Company”), and the purchaser listed on the attached signature page (the
“Purchaser”).

 

Recitals

 

A.           The Company has authorized the sale and issuance of up to an
aggregate 5,952,381 shares of the common stock of the Company, $0.01 par value
per share (the “Common Stock”) and warrants to purchase up to 2,976,190
additional shares of Common Stock, to certain investors, including the
Purchaser, in a private placement (the “Offering”) pursuant to agreements with
each investor substantially in the form of this Agreement.

 

B.           In connection with the Offering, the Company has also granted to
each investor, including the Purchaser, individually, an option to purchase
additional shares of Common Stock (the “Option Shares”) and warrants (such
additional warrants the “Option Warrants”) beginning on the 31st day following
the Closing and ending on the date that is 180 days following the Closing (the
“Option”, and the Option Shares and the shares underlying the Option Warrants,
the “Option Securities”).

 

C.           Pursuant to Section 4(a)(2) of the Securities Act of 1933 (the
“Securities Act”) and Rule 506(b) promulgated thereunder, the Company desires to
sell to the Purchaser, and the Purchaser desires to purchase from the Company
(i) the aggregate number of shares of Common Stock set forth on the Purchaser’s
signature page to this Agreement, (ii) a Warrant to purchase the aggregate
number of shares of Common Stock set forth on the Purchaser’s signature page to
this Agreement and (iii) an Option with respect to the Option Securities set
forth on the Purchaser’s signature page to this Agreement, all on the terms and
subject to the conditions set forth in this Agreement.

 

Terms and Conditions

 

Now, therefore, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the parties hereto, intending to be
legally bound, do hereby agree as follows:

 

1.           Purchase of the Securities and Grant of the Option.

 

1.1           Agreement to Sell and Purchase. At the Closing (as hereinafter
defined), the Company will issue and sell to the Purchaser, and the Purchaser
will purchase from the Company, (i) the aggregate number of shares of Common
Stock set forth on the Purchaser’s signature page to this Agreement (the
“Shares”), (ii) a Warrant to purchase the aggregate number of shares of Common
Stock set forth on the Purchaser’s signature page to this Agreement (the
“Warrant”), and (iii) an Option with respect to the Option Securities (together
with the Shares and the Warrant, the “Securities”), for an aggregate purchase
price equal to $1.68 per share of Common Stock to be purchased at the Closing
(as defined below) (the “Purchase Price”). The Warrant shall be substantially in
the form set forth hereto as Exhibit A. The Option shall be substantially in the
form set forth hereto as Exhibit B. The number of Option Securities granted to
the Purchaser shall be determined as further set forth in the spreadsheet
attached as Exhibit E.

 

1.2           Placement Agent Fee. The Purchaser acknowledges that the Company
intends to pay to Craig-Hallum Capital Group LLC, in its capacity as the
placement agent for the Offering (the “Placement Agent”), a fee in the amount of
$400,000 in respect of the sale of Securities to any investor in the Offering.
The Company shall indemnify and hold harmless the Purchaser from and against all
fees, commissions, or other payments owing by the Company to the Placement Agent
or any other persons from or acting on behalf of the Company hereunder.

 

  Page 1

 

 

1.3           Closing; Closing Date. The completion of the sale and purchase of
the Securities (the “Closing”) shall be held at 9:00 a.m. (Central Time) as soon
as practicable following the satisfaction of the conditions set forth in Section
4 (the “Closing Date”), remotely by facsimile or other electronic transmission
of documents or at such other time and place as the Company and Purchaser may
agree.

 

1.4           Delivery of the Shares. At the Closing, subject to the terms and
conditions hereof, the Company will deliver to the Purchaser certificates
representing the shares of Common Stock, the Warrant and the Option referred to
in Section 1.1, in such denominations and registered in such names as the
Purchaser may designate by notice to the Company, dated as of the Closing Date
(each a “Certificate”), against payment of the Purchase Price in cash in the
form of wire transfer, unless other means of payment shall have been agreed upon
by the Purchaser and the Company. The Certificates shall bear the legends
described in Section 3.3(b).

 

2.           Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser as follows:

 

2.1           Authorization. All corporate action on the part of the Company,
its officers, directors and shareholders necessary for the authorization,
execution and delivery of this Agreement has been taken. The Company has the
requisite corporate power to enter into this Agreement and carry out and perform
its obligations under the terms of this Agreement. At the Closing, the Company
will have the requisite corporate power to issue and sell the Securities, the
Common Stock issuable upon exercise of the Warrant (the “Warrant Shares”), the
Option Warrant, and the Option Securities. This Agreement has been duly
authorized, executed and delivered by the Company and, upon due execution and
delivery by the Purchaser, this Agreement will be a valid and binding agreement
of the Company, enforceable against the Company in accordance with its terms,
except as rights to indemnity hereunder may be limited by federal or state
securities laws and except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally or by equitable principles.

 

2.2           No Conflict with Other Instruments. The execution, delivery and
performance of this Agreement, the issuance and sale of the Securities to be
sold by the Company under this Agreement, the issuance of the Warrant Shares
upon exercise of the Warrant, the issuance of the Option Securities upon
exercise of the Option and Option Warrant, and the consummation of the actions
contemplated by this Agreement (which for all purposes herein shall include
exercise of the Warrant and the Option) will not (A) result in any violation of,
be in conflict with, or constitute a default under, with or without the passage
of time or the giving of notice: (i) any provision of the Company’s or its
subsidiaries’ Articles of Incorporation or Bylaws as in effect on the date
hereof or at the Closing; (ii) any provision of any judgment, arbitration
ruling, decree or order to which the Company or its subsidiaries are a party or
by which they are bound; (iii) any bond, debenture, note or other evidence of
indebtedness, or any lease, contract, mortgage, indenture, deed of trust, loan
agreement, joint venture or other agreement, instrument or commitment to which
the Company or any subsidiary is a party or by which they or their respective
properties are bound; or (iv) any statute, rule, law or governmental regulation
or order applicable to the Company or any of its subsidiaries, except, in the
case of (ii), (iii) and (iv) above, would not have a Material Adverse Effect (as
hereinafter defined); or (B) result in the creation or imposition of any lien,
encumbrance, claim, security interest or restriction whatsoever (“Liens”) upon
any of the properties or assets of the Company or any subsidiary or any
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in any bond, debenture, note or any other evidence of indebtedness or
any indenture, mortgage, deed of trust or any other agreement or instrument to
which the Company or any subsidiary are a party or by which they are bound or to
which any of the property or assets of the Company or any subsidiary is subject.
No consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency, or
other governmental body or Person is required for the execution and delivery of
this Agreement by the Company, the valid issuance or sale of the Securities by
the Company pursuant to this Agreement and the performance by the Company of its
obligations under this Agreement or any Warrant or Option issued pursuant to
this Agreement, other than such as have been made or obtained and that remain in
full force and effect, and except for the filing of a Form D or any filings
required to be made under state securities laws.

 

  Page 2

 

 

2.3           Articles of Incorporation; Bylaws. The Company has made available
to the Purchaser through the SEC’s EDGAR system true, correct and complete
copies of the Articles of Incorporation and Bylaws of the Company, as in effect
on the date hereof.

 

2.4           Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Minnesota and has all requisite corporate power and authority to
carry on its business as now conducted. The Company and each of its subsidiaries
has full power and authority to own, operate and occupy its properties and to
conduct its business as presently conducted and is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure so to
qualify would have a material adverse effect on its and its subsidiaries’
assets, liabilities, financial condition or business, or its ability to perform
its obligations under this Agreement (a “Material Adverse Effect”).

 

2.5           SEC Filings; Financial Statements. As used herein, the “Company
SEC Documents” means all reports, schedules, forms, statements and other
documents filed or furnished, as applicable, by the Company under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) within the two year period
immediately preceding the Closing, including pursuant to Section 13(a) or 15(d)
thereof, and registration statements, prospectuses and amendments or supplements
thereto filed by the Company under the Securities Act, in each case including
the exhibits thereto and documents incorporated by reference therein. As of
their respective filing dates, the Company SEC Documents since January 30, 2016,
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Securities and
Exchange Commission (the “SEC”) promulgated thereunder, and none of these
Company SEC Documents, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances under
which they were made not misleading. The consolidated financial statements
contained in the Company SEC Documents since January 30, 2016: (i) complied in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC applicable thereto; (ii) were prepared in
accordance with generally accepted accounting principles applied on a consistent
basis throughout the periods covered, except as may be indicated in the notes to
such financial statements and (in the case of unaudited statements) as permitted
by Form 10-Q of the SEC, and except that unaudited financial statements may not
contain footnotes and are subject to year-end audit adjustments; and (iii)
fairly present the consolidated financial position of the Company and its
subsidiaries as of the respective dates thereof and the consolidated results of
operations cash flows and the changes in shareholders’ equity of the Company and
its subsidiaries for the periods covered thereby.

 

  Page 3

 

 

2.6           Capitalization. The authorized capital stock of the Company
consists of (i) 100,000,000 shares of Common Stock, of which (A) 57,543,714
shares were issued and outstanding as of the date of this Agreement, and (B)
5,455,524 shares were reserved for issuance upon the exercise or conversion, as
the case may be, of outstanding options, warrants or other convertible
securities as of the date of this Agreement; and (ii) 400,000 shares of Series A
Junior Participating Cumulative Preferred Stock, $0.01 par value per share, none
of which, as of the date of this Agreement, are outstanding or reserved for
issuance upon the exercise or conversion, as the case may be, of outstanding
options, warrants or other convertible securities. All issued and outstanding
shares of capital stock have been duly authorized and validly issued, are fully
paid and nonassessable, have been issued and sold in compliance with the
registration requirements of federal and state securities laws or the applicable
statutes of limitation have expired, and were not issued in violation of any
preemptive rights or similar rights to subscribe for or purchase securities.
Except as set forth herein or in the Company SEC Documents, there are no (i)
outstanding rights (including, without limitation, preemptive rights), warrants
or options to acquire, or instruments convertible into or exchangeable for, any
unissued shares of capital stock or other equity interest in the Company, or any
contract, commitment, agreement, understanding or arrangement of any kind to
which the Company or any subsidiary is a party and relating to the issuance or
sale of any capital stock or convertible or exchangeable security of the Company
or any subsidiary, other than 5,455,524 awards granted pursuant to its 2011
Omnibus Incentive Plan 2004 Omnibus Stock Plan and 2001 Omnibus Stock Plan; or
(ii) obligations of the Company to purchase, redeem or otherwise acquire any of
its outstanding capital stock or any interest therein or to pay any dividend or
make any other distribution in respect thereof. Except as disclosed in the
Company SEC Documents, there are no anti-dilution or price adjustment
provisions, co-sale rights, registration rights, rights of first refusal or
other similar rights contained in the terms governing any outstanding security
of the Company that will be triggered by the issuance of the Securities, the
Warrant Shares or the Option Securities, and no person has any right to cause
the Company to effect the registration under the Securities Act of any
securities of the Company (other than the rights which have been granted in
connection with the Warrant and the Warrant Shares and rights under this
Agreement).

 

2.7           Subsidiaries. Except as set forth in the Company SEC Documents,
the Company does not presently own or control, directly or indirectly, and has
no stock or other interest as owner or principal in, any other corporation or
partnership, joint venture, association or other business venture or entity
(each a “subsidiary”). Each subsidiary is duly incorporated or organized,
validly existing and, if applicable to the jurisdiction, in good standing under
the laws of its jurisdiction of incorporation or organization and has all
requisite power and authority to carry on its business as now conducted. Each
subsidiary is duly qualified to transact business and is in good standing in
each jurisdiction in which the failure to so qualify would have a Material
Adverse Effect. All of the outstanding capital stock or other securities of each
subsidiary is owned by the Company, directly or indirectly, free and clear of
any liens, claims, or encumbrances.

 

2.8           Valid Issuance of Securities. The Securities, the Warrant Shares
and the Option Securities are duly authorized and, when issued, sold and
delivered and paid for in accordance with the terms hereof or the Warrant or the
Option, as the case may be, will be duly and validly authorized and issued,
fully paid and nonassessable, free from all taxes, liens, claims, encumbrances
and charges with respect to the issue thereof; provided, however, that the
Securities, the Warrant Shares and the Option Securities may be subject to
restrictions on transfer under state and/or federal securities laws or as
otherwise set forth herein. The Warrant Shares have been duly reserved for
issuance upon exercise of the Warrant. The Option Securities have been duly
reserved for issuance upon exercise of the Option and Option Warrant.

 

2.9           Offering. Assuming the accuracy of the representations of the
Purchaser in Section 3.3 of this Agreement on the date hereof, on the Closing
Date and solely as this Section 2.9 relates to the issue and sale of the Warrant
Shares on the date(s) of exercise of the Warrant and the issue and sale of the
Option Securities on the date of exercise of the Option and Option Warrant, the
offer, issue and sale of the Securities and issuance of the Warrant Shares upon
exercise of the Warrant (assuming no change in applicable law prior to the date
the Warrant Shares are issued) and issuance of the Option Securities upon
exercise of the Option and Option Warrant, are and will be exempt from the
registration and prospectus delivery requirements of the Securities Act and have
been or will be registered or qualified (or are or will be exempt from
registration and qualification) under the registration, permit or qualification
requirements of all applicable state securities laws. Neither the Company, nor
any of its affiliates, nor any person acting on its or their behalf, has
directly or indirectly made any offers or sales of any security or solicited any
offers to buy any security under circumstances that would require registration
under the Securities Act of the issuance of the Securities to the Purchaser or
the issuance of the Warrant Shares upon exercise of the Warrant or the issuance
of the Option Securities upon exercise of the Option and Option Warrant. Other
than the Company SEC Documents, the Company has not distributed and will not
distribute prior to the Closing Date any offering material in connection with
the offering and sale of the Securities or Warrant Shares or Option Securities.
The Company has not taken any action to sell, offer for sale or solicit offers
to buy any securities of the Company which would bring the offer, issuance or
sale of the Securities or the issuance of the Warrant Shares upon exercise of
the Warrant, the issuance of the Option Securities upon exercise of the Option
and Option Warrant, within the provisions of Section 5 of the Securities Act,
unless such offer, issuance or sale was or shall be within the exemptions of
Section 4 of the Securities Act.

 

  Page 4

 

 

2.10         Litigation. There is no action, suit, proceeding nor investigation
pending or, to the Company’s knowledge, currently threatened against the Company
or any of its subsidiaries that (a) if adversely determined would reasonably be
expected to have a Material Adverse Effect or (b) would be required to be
disclosed in the Company’s Annual Report on Form 10-K under the requirements of
Item 103 of Regulation S-K. The foregoing includes, without limitation, any
action, suit, proceeding or investigation, pending or threatened, that questions
the validity of this Agreement or the right of the Company to enter into this
Agreement and perform its obligations hereunder. Neither the Company nor any
subsidiary is subject to any injunction, judgment, decree or order of any court,
regulatory body, arbitral panel, administrative agency or other government body.

 

2.11         Filings, Consents and Approvals. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state, local or provincial governmental authority or
any other Person on the part of the Company or any of its subsidiaries is
required in connection with the consummation of the transactions contemplated by
this Agreement, except for notices required or permitted to be filed with
certain state and federal securities commissions, which notices will be filed on
a timely basis.

 

2.12         No Brokers. Except for any fees payable to the Placement Agent, no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement based on arrangements made by the Company.

 

2.13         Compliance; Permits. Neither the Company nor any of its
subsidiaries is in violation of its Articles of Incorporation or Bylaws (or
similar organizational documents). Neither the Company nor any of its
subsidiaries have been advised, or have reason to believe, that it is not
conducting its business in compliance with all applicable laws, rules and
regulations of the jurisdictions in which it is conducting business, except
where failure to be so in compliance would not have a Material Adverse Effect.
Each of the Company and the subsidiaries has all necessary permits, franchises,
licenses, certificates and other authorizations from any foreign, federal, state
or local government or governmental agency, department or body that are
currently necessary for the operation of the business of the Company and its
subsidiaries as currently conducted, except where the failure to currently
possess such permits, franchises, licenses, certificates and other
authorizations would not reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any subsidiary has received any notice of
proceedings relating to the revocation or modification of any material permit,
franchise, license, certificate or other authorization.

 

  Page 5

 

 

2.14       No Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
Company SEC Documents, except as specifically disclosed in the Company SEC
Documents: (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company and the subsidiaries have not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) except for the transactions contemplated by this Agreement, liabilities not
required to be reflected in the Company’s or the subsidiaries’ financial
statements pursuant to U.S. generally accepted accounting principles
consistently applied (“GAAP”) or disclosed in filings made with the SEC, (iii)
the Company and the subsidiaries have not altered their method of accounting,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) the
Company has not issued any equity securities to any officer, director or
affiliate, except pursuant to existing Company equity incentive or stock plans.
The Company does not have pending before the SEC any request for confidential
treatment of information. Except for the issuance of the Securities and the
transactions contemplated by this Agreement or as set forth in the Company SEC
Documents, no event, liability, fact, circumstance, occurrence or development
has occurred or exists or is reasonably expected to occur or exist with respect
to the Company or its subsidiaries or their respective businesses, properties,
operations, assets or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one (1) trading day on the Principal Market (a “Trading Day”) prior to the
date that this representation is made.

 

2.15       Contracts. Except for matters which are not reasonably likely to have
a Material Adverse Effect and those contracts that are substantially or fully
performed or expired by their terms, the contracts listed as exhibits to the
Company SEC Documents or described in the Company SEC Documents that are
material to the Company or any of its subsidiaries and all amendments thereto,
are in full force and effect on the date hereof, and neither the Company nor any
applicable subsidiary of the Company nor, to the Company’s knowledge, any other
party to such contracts is in breach of or default under any of such contracts
except where such breach or default would not have a Material Adverse Effect.
Neither the Company nor any of its subsidiaries has any contracts or agreements
that would constitute a material contract as such term is defined in Item 601(b)
of Regulation S-K, except for such contracts or agreements that are filed as
exhibits to the Company SEC Documents.

 

2.16       Intellectual Property.

 

(a)          To the knowledge of the Company, the Company and each of its
subsidiaries has ownership or license or legal right to use, or can acquire on
reasonable terms, all patent, copyright, trade secret, know-how trademark, trade
name customer lists, designs, manufacturing or other processes, computer
software, systems, data compilation, research results or other proprietary
rights used in the business of the Company or such subsidiary (collectively
“Intellectual Property”), except as such failure to own, license, use or acquire
would not result in a Material Adverse Effect. All of such patents, registered
trademarks and registered copyrights have been duly registered in, filed in or
issued by the United States Patent and Trademark Office, the United States
Register of Copyrights or the corresponding offices of other jurisdictions and
have been maintained and renewed in accordance with all applicable provisions of
law and administrative regulations in the United States and all such
jurisdictions.

 

(b)          The Company and each of its subsidiaries has taken all reasonable
steps required in accordance with sound business practice and business judgment
to establish and preserve its ownership of all material Intellectual Property
with respect to their products and technology.

 

(c)          To the knowledge of the Company, the present business, activities
and products of the Company and its subsidiaries do not infringe any
intellectual property of any other person, except as described in the Company
SEC Documents or where such infringement would not have a Material Adverse
Effect. No proceeding charging the Company or any of its subsidiaries with
infringement of any adversely held Intellectual Property has been filed. To the
knowledge of the Company, no other person is infringing any rights of the
Company or its subsidiaries to the Intellectual Property, except where such
infringement would not have a Material Adverse Effect.

 

  Page 6

 

 

(d)          Except as described in the Company SEC Documents, no proceedings
have been instituted or pending or, to the knowledge of the Company, threatened,
which challenge the rights of the Company or any of its subsidiaries to the use
of the Intellectual Property. To the knowledge of the Company, the Company and
each of its subsidiaries has the right to use, free and clear of material claims
or rights of other persons, all of its customer lists, designs, computer
software, systems, data compilations, and other information that are required
for its products or its business as presently conducted. To the knowledge of the
Company, neither the Company nor any subsidiary is making unauthorized use of
any confidential information or trade secrets of any person. The activities of
any of the employees on behalf of the Company or of any subsidiary do not
violate any agreements or arrangements between such employees and third parties
are related to confidential information or trade secrets of third parties or
that restrict any such employee’s engagement in business activity of any nature.

 

(e)          All material licenses or other agreements under which (i) the
Company or any subsidiary employs rights in Intellectual Property, or (ii) the
Company or any subsidiary has granted rights to others in Intellectual Property
owned or licensed by the Company or any subsidiary are in full force and effect,
and there is no default (and there exists no condition which, with the passage
of time or otherwise, would constitute a default by the Company or such
subsidiary) by the Company or any subsidiary with respect thereto.

 

2.17       Exchange Compliance. The Common Stock is registered pursuant to
Section 12(b) of the Exchange Act and is listed on the NASDAQ Global Market (the
“Principal Market”), and the Company has taken no action designed to, or likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act or delisting the Common Stock (including the Shares, Warrant
Shares and Option Securities) from the Principal Market. The Company is in
compliance with all of the presently applicable requirements for continued
listing of the Common Stock on the Principal Market. The issuance of the
Securities, the Warrant Shares and the Option Securities does not require
shareholder approval including, without limitation, pursuant to the rules and
regulations of the Principal Market.

 

2.18       Form S-3 Eligibility. The Company is eligible to register the Shares,
the Warrant Shares and the Option Securities for resale by the Purchaser using
Form S-3 promulgated under the Securities Act.

 

2.19       Taxes. The Company and each of its subsidiaries has filed all
necessary federal, state, local and foreign income and franchise tax returns and
has paid or accrued all taxes shown as due thereon, and the Company has no
knowledge of a tax deficiency which has been or might be asserted or threatened
against it or any of its subsidiaries by any taxing jurisdiction.

 

2.20       Insurance. The Company and each of its subsidiaries maintains and
will continue to maintain insurance of the types and in the amounts that the
Company reasonably believes is adequate for its business, including, but not
limited to, insurance covering all real and personal property owned or leased by
the Company and its subsidiaries against theft, damage, destruction, acts of
vandalism and all other risks customarily insured against by similarly situated
companies, all of which insurance is in full force and effect. The Company has
no reason to believe that it or its subsidiaries will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business.

 

2.21       Transfer or Other Taxes. On the Closing Date, all stock transfer or
other taxes (other than income taxes) that are required to be paid in connection
with the sale and issuance of the Securities hereunder will be, or will have
been, fully paid or provided for by the Company and the Company will have
complied with all laws imposing such taxes.

 

2.22       Investment Company. The Company (including its subsidiaries) is not
an “investment company” or an “affiliated person” of, or “promoter” or
“principal underwriter” for an investment company, within the meaning of the
Investment Company Act of 1940 and will not be deemed an “investment company” as
a result of the transactions contemplated by this Agreement.

 

  Page 7

 

 

2.23       Related Party Transactions. To the knowledge of the Company, no
transaction has occurred between or among the Company or any of its affiliates
(including, without limitation, any of its subsidiaries), officers or directors
or any affiliate or affiliates of any such affiliate, officer or director that
with the passage of time will be required to be disclosed pursuant to Section
13, 14 or 15(d) of the Exchange Act other than those transactions that have
already been so disclosed.

 

2.24       No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D promulgated under the Securities Act) in connection with the
Offering.

 

2.25       Employee Relations. Neither the Company nor any of its subsidiaries
is a party to any collective bargaining agreement or employs any member of a
union. The Company reasonably believes that its and its subsidiaries’ relations
with its employees are good. No executive officer of the Company (as defined in
Rule 501(f) of the Securities Act) has notified the Company that such officer
intends to leave the Company or otherwise terminate such officer’s employment
with the Company. To the knowledge of the Company, no executive officer of the
Company is, or is expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer does not subject the Company to any liability with respect to any of the
foregoing matters.

 

The Company and each of its subsidiaries is in compliance with all federal,
state, local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

2.26       No “Bad Actor” Disqualification. The Company has exercised reasonable
care, in accordance with SEC rules and guidance, and has conducted a factual
inquiry, the nature and scope of which reflect reasonable care under the
relevant facts and circumstances, to determine whether any Covered Person (as
defined below) is subject to any of the “bad actor” disqualifications described
in Rule 506(d)(1)(i) to (viii) under the Securities Act (“Disqualification
Events”). To the Company’s knowledge, after conducting such sufficiently
diligent factual inquiries, no Covered Person is subject to a Disqualification
Event, except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3)
under the Securities Act. The Company has complied, to the extent applicable,
with any disclosure obligations under Rule 506(e) under the Securities Act.
“Covered Persons” are those persons specified in Rule 506(d)(1) under the
Securities Act, including the Company; any predecessor or affiliate of the
Company; any director, executive officer, other officer participating in the
Offering, general partner or managing member of the Company; any beneficial
owner of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power; any promoter (as defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of the sale of the Securities; and any person that has been or will be paid
(directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of the Securities, Warrant Shares and Option Securities
(a “Solicitor”), any general partner or managing member of any Solicitor, and
any director, executive officer or other officer participating in the offering
of any Solicitor or general partner or managing member of any Solicitor.

 

2.27       Environmental Laws. Except as disclosed in the Company SEC Documents,
to the Company’s knowledge, the Company and its subsidiaries (i) are in
compliance with all federal, state, local and foreign laws relating to pollution
or protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”), (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses,
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each clause (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

  Page 8

 

 

2.28       Title to Assets. Except as disclosed in the Company SEC Documents,
the Company and the subsidiaries have good and marketable title in fee simple to
all real property owned by them and good and marketable title in all personal
property owned by them that is material to the business of the Company and the
subsidiaries, in each case free and clear of all Liens, except for (i) Liens as
do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and the subsidiaries and (ii) Liens for the payment of federal, state or
other taxes, for which appropriate reserves have been made therefor in
accordance with GAAP and, the payment of which is neither delinquent nor subject
to penalties. Any real property and facilities held under lease by the Company
and the subsidiaries are held by them under valid, subsisting and enforceable
leases with which the Company and the subsidiaries are in compliance.

 

2.29       Indebtedness and Other Contracts. Except as disclosed in the Company
SEC Documents, neither the Company nor any of its subsidiaries (i) has any
outstanding Indebtedness, (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument would result in a Material
Adverse Effect, (iii) is in violation of any term of or in default under any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect, or (iv) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company's officers, has or is expected to have a Material
Adverse Effect. For purposes of this Agreement: (x) “Indebtedness” of any Person
means, without duplication (A) all indebtedness for borrowed money, (B) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, “capital leases” in
accordance with generally accepted accounting principals) (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through (G)
above; (y) “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

  Page 9

 

 

2.30       Sarbanes-Oxley; Dodd-Frank; Internal Accounting Controls; Off Balance
Sheet Arrangements. The Company and the subsidiaries are in compliance with any
and all applicable requirements of the Sarbanes-Oxley Act of 2002 and the
Dodd-Frank Act that are effective as of the date hereof, and any and all
applicable rules and regulations promulgated by the SEC and the Principal Market
thereunder that are effective as of the date hereof and as of the Closing Date,
except as would not have a Material Adverse Effect. The Company and the
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company and the subsidiaries have established
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e) for the Company and the subsidiaries and designed such disclosure
controls and procedures to ensure that information required to be disclosed by
the Company in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the SEC’s rules and forms. The Company’s certifying officers have evaluated
the effectiveness of the disclosure controls and procedures of the Company and
the subsidiaries as of the end of the period covered by the Company’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) that could have materially affected, or is
reasonably likely to materially affect, the internal control over financial
reporting of the Company and its subsidiaries. There is no transaction,
arrangement or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in its Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.

 

2.31       Registration Rights. Except as set forth on the Company SEC
Documents, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company or any
subsidiaries.

 

2.32       Listing and Maintenance Requirements. Except as set forth in the
Company SEC Documents, the Company has not, in the twelve (12) months preceding
the date hereof, received notice from the Principal Market on which the Common
Stock is listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Principal Market. The
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements. The Common Stock is currently eligible for electronic transfer
through the Depository Trust Company or another established clearing corporation
and the Company is current in payment of the fees to the Depository Trust
Company (or such other established clearing corporation) in connection with such
electronic transfer.

 

2.33       Application of Takeover Protections. The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchaser or the other investors in the Offering
as a result of their and the Company fulfilling their obligations or exercising
their rights under this Agreement and the other Offering agreements, including,
without limitation, as a result of the Company’s issuance of the Securities and
the Purchaser’s or other investors’ ownership of the Securities issued in the
Offering.

 

  Page 10

 

 

2.34       No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3 (and the same
representations and warranties of the other investors set forth in their
Offering agreements), neither the Company, nor any of its affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause the Offering of the Securities to be
integrated with prior offerings by the Company for purposes of (i) the
Securities Act which would require the registration of any such securities under
the Securities Act, or (ii) any applicable shareholder approval provisions of
the Principal Market on which any of the securities of the Company are listed or
designated.

 

2.35       Foreign Corrupt Practices. To the Company’s knowledge, neither the
Company and its subsidiaries, nor any agent or other person acting on behalf of
the Company or any subsidiary, has: (i) directly or indirectly, used any funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
related to foreign or domestic political activity, (ii) made any unlawful
payment to foreign or domestic government officials or employees or to any
foreign or domestic political parties or campaigns from corporate funds, (iii)
failed to disclose fully any contribution made by the Company or any subsidiary
(or made by any Person acting on its behalf of which the Company is aware) which
is in violation of law or (iv) violated in any material respect any provision of
FCPA.

 

2.36       Office of Foreign Assets Control. Neither the Company nor any
subsidiary nor, to the Company’s knowledge, any director, manager, officer,
agent, employee or affiliate of the Company or any subsidiary is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department.

 

2.37       Money Laundering. The operations of the Company and its subsidiaries
are and have been conducted at all times in material compliance with applicable
financial record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any subsidiary with respect to the Money Laundering Laws is pending or, to
the knowledge of the Company or any subsidiary, threatened.

 

2.38       Manipulation of Price. The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any person any compensation for soliciting another to purchase any other
securities of the Company.

 

2.39       Disclosure. Each of the Company SEC Documents is true and correct,
and does not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading. All other
written disclosure furnished by or on behalf of the Company to the Purchaser
regarding the Company and its subsidiaries, their respective businesses and the
transactions contemplated hereby was true and correct at the time it was made,
and did not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The press
releases disseminated by the Company during the twelve (12) months preceding the
date of this Agreement taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading. The Company
acknowledges and agrees that the Purchaser makes or has made no representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 3 hereof.

 

  Page 11

 

 

3.           Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to the Company as follows:

 

3.1           Legal Power. The Purchaser has the requisite authority to enter
into this Agreement and to carry out and perform its obligations under the terms
of this Agreement. All action on the Purchaser’s part required for the lawful
execution and delivery of this Agreement have been or will be effectively taken
prior to the Closing.

 

3.2           Due Execution. This Agreement has been duly authorized, executed
and delivered by the Purchaser, and, upon due execution and delivery by the
Company, this Agreement will be a valid and binding agreement of the Purchaser,
except as rights to indemnity hereunder may be limited by federal or state
securities laws and except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally or by equitable principles.

 

3.3           Investment Representations. In connection with the sale and
issuance of the Securities, Warrant Shares and Option Securities, the Purchaser,
solely as to itself, makes the following representations:

 

(a)          Investment for Own Account. The Purchaser is acquiring the
Securities, the Warrant Shares, the Option Warrant and the Option Securities for
its own account, not as nominee or agent, and not with a view to, or for resale
in connection with, any distribution or public offering thereof within the
meaning of the Securities Act; provided, however, that by making the
representations herein, the Purchaser does not agree to hold any of the
Securities for any minimum or specific term and reserves the right to dispose of
the securities at any time in accordance with or pursuant to a registration
statement or an exemption from the registration requirements of the Securities
Act, except as provided for in Section 5.5 of this Agreement.

 

(b)          Transfer Restrictions; Legends. The Purchaser understands that (i)
the Securities, Warrant Shares and Option Securities have not been registered
under the Securities Act; (ii) the Securities, Warrant Shares and Option
Securities are being offered and sold pursuant to an exemption from
registration, based in part upon the Company’s reliance upon the statements and
representations made by the Purchaser in this Agreement, and that the
Securities, Warrant Shares and Option Securities must be held by the Purchaser
indefinitely, and that the Purchaser must, therefore, bear the economic risk of
such investment indefinitely, unless a subsequent disposition thereof is
registered under the Securities Act or is exempt from such registration; (iii)
each Certificate representing the Securities, Warrant Shares and Option
Securities will be endorsed with a legend substantially in the following form
until the earlier of (1) in the case of the Shares, Warrant Shares and Option
Securities, such date as the Shares, Warrant Shares or Option Securities, as the
case may be, have been registered for resale by the Purchaser or (2) the date
the Shares, the Warrant or the Warrant Shares, or the Option Securities, as the
case may be, are eligible for sale under Rule 144 under the Securities Act:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATE. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO EITHER AN EFFECTIVE
REGISTRATION STATEMENT OR RULE 144 UNDER THE SECURITIES ACT, THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY
TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN
COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

  Page 12

 

 

(iv) the Company will instruct any transfer agent not to register the transfer
of the Securities, Warrant Shares or Option Securities (or any portion thereof)
until the applicable date set forth in clause (iii) above, unless (A) the
conditions specified in the foregoing legends are satisfied, (B) the opinion of
counsel referred to above is to the further effect that such legend is not
required in order to establish compliance with any provisions of the Securities
Act or this Agreement and the Purchaser provides the Company with reasonable
assurance, such as through a representation letter, that the Securities, Warrant
Shares or Option Securities may be sold pursuant to Rule 144 under the
Securities Act, or (C) other reasonably satisfactory assurances of such nature
are given to the Company. If so required by the Company’s transfer agent, the
Company shall cause its counsel to issue and deliver a legal opinion to the
transfer agent to effect the removal of the restrictive legend contemplated by
this Agreement.

 

The Company acknowledges and agrees that the Purchaser may from time to time
pledge, and/or grant a security interest in some or all of the Securities,
Warrant Shares or Option Securities pursuant to a bona fide margin agreement in
connection with a bona fide margin account and, if required under the terms of
such agreement or account, the Purchaser may transfer pledged or secured
Securities, Warrant Shares or Option Securities to the pledgees or secured
parties. Such a pledge or transfer shall not be subject to approval or consent
of the Company (other than as provided in Section 5.5) and no legal opinion of
legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion may be required in connection
with a subsequent transfer following default by the Purchaser transferee of the
pledge. No notice shall be required of such pledge. At the Purchaser’s expense,
the Company will execute and deliver such reasonable documentation as a pledgee
or secured party of Securities may reasonably request in connection with a
pledge or transfer of the Securities, Warrant Shares or Option Securities
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of Selling Shareholders
thereunder.

 

The Company shall not require that Certificates evidencing the Shares, Warrant
Shares and Option Securities contain any legend (including the legend set forth
in this Section): (i) upon the effectiveness of a registration statement
(including the Registration Statement) covering the Shares, Warrant Shares or
Option Securities, or (ii) following a sale of such Shares, Warrant Shares or
Option Securities pursuant to Rule 144, or (iii) while such Shares, Warrant
Shares or Option Securities are eligible for sale under Rule 144, if such
Shares, Warrant Shares or Option Securities have been held for one year or more
pursuant to the requirements of Rule 144, or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the SEC). Following
such time as restrictive legends are not required to be placed on certificates
representing Shares, Warrant Shares or Option Securities, the Company will, no
later than five business days following the delivery by a Purchaser to the
Company or the Company’s transfer agent of a certificate representing Shares,
Warrant Shares or Option Securities containing a restrictive legend and such
other documentation and representations as the Company, its legal counsel or
Transfer Agent may reasonably request to confirm compliance with the preceding
sentence as applicable (provided, however, that neither the Company nor its
legal counsel will require a legal opinion in connection with any sale pursuant
to Rule 144), deliver or cause to be delivered to such Purchaser a certificate
representing such Shares, Warrant Shares or Option Securities that is free from
all restrictive and other legends. The Company shall cause its counsel to issue
a legal opinion to the Company’s transfer agent promptly after the effective
date of a registration statement covering the Shares, Warrant Shares or Option
Securities if required by the Company’s transfer agent to effect the removal of
the legend hereunder. The Company may not make any notation on its records or
give instructions to any transfer agent of the Company that enlarge the
restrictions on transfer set forth in this Section. Certificates for Shares,
Warrant Shares or Option Securities subject to legend removal hereunder shall be
transmitted by the transfer agent of the Company to the Purchaser by crediting
the account of the Purchaser’s prime broker with the Depository Trust Company
system. The Company will pay all fees and expenses of its transfer agent and the
Depository Trust Company in connection with the removal of legends pursuant to
this Section 3.3(b).

 

  Page 13

 

 

The Purchaser agrees that the removal of the restrictive legend from
certificates representing Shares, Warrant Shares and Option Securities as set
forth in this Section 3.3(b) is predicated upon (1) the Company’s reliance that
the Purchaser will sell any Shares, Warrant Shares or Option Securities pursuant
to either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom, and (2)
the Purchaser’s compliance with the requirements of Section 5.5 hereof.

 

(c)          Financial Sophistication; Due Diligence. The Purchaser has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment in connection with the
transactions contemplated in this Agreement. The Purchaser has, in connection
with its decision to purchase the Securities, relied only upon the
representations and warranties contained herein and the information contained in
the Company SEC Documents. Further, the Purchaser has had such opportunity to
obtain additional information and to ask questions of, and receive answers from,
the Company, concerning the terms and conditions of the investment and the
business and affairs of the Company, as the Purchaser considers necessary in
order to form an investment decision.

 

(d)          Accredited Investor Status. The Purchaser is an “accredited
investor” as such term is defined in Rule 501(a) of the rules and regulations
promulgated under the Securities Act.

 

(e)          Residency. If the Purchaser is an entity, such Purchaser is
organized under the laws of the jurisdiction set forth beneath such Purchaser’s
name on the signature page attached hereto, and its principal place of
operations is in the state set forth beneath such Purchaser’s name on the
signature page attached hereto. If the Purchaser is a natural person, such
Purchaser is a lawful resident of the United States and domiciled in the state
set forth beneath such Purchaser’s name on the signature page attached hereto.

 

(f)          General Solicitation. The Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over the television or radio or presented at any
seminar or any other general solicitation or general advertisement. Prior to the
time that the Purchaser was first contacted by the Company or the Placement
Agent such Purchaser had a pre-existing and substantial relationship with the
Company or the Placement Agent.

 

3.4           No Investment, Tax or Legal Advice. The Purchaser understands that
nothing in the Company SEC Documents, this Agreement, or any other materials
presented to the Purchaser in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice. Each Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of
Securities, the Warrant Shares and the Option, Option Warrant, and Option
Securities.

 

3.5           Additional Acknowledgement. The Purchaser acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any other person. The Purchaser acknowledges that the Placement Agent has acted
solely as placement agent for the Company in connection with the Offering of the
Securities by the Company, that the information and data provided to the
Purchaser in connection with the transaction contemplated hereby has not been
subjected to independent verification by the Placement Agent, and that the
Placement Agent has made no representation or warranty whatsoever with respect
to the accuracy or completeness of such information, data or other related
disclosure material.

 

  Page 14

 

 

3.6         Ownership of Common Stock at Closing. Prior to Closing, [neither the
Purchaser nor any of its affiliates beneficially owns any shares of the
Company’s Common Stock or any right to purchase shares of the Common Stock] [the
Purchaser and its affiliates beneficially own [____] shares of the Common Stock
and rights to purchase an additional [_____] shares of the Common Stock]. The
Purchaser does not presently intend to, alone or together with others, make a
public filing with the SEC to disclose that it has (or that it together with
such other persons or entities have) acquired, or obtained the right to acquire,
as a result of the Closing (when added to any other securities of the Company
that it or they then own or have the right to acquire, including but not limited
to the Option Securities), in excess of 5% of the outstanding shares of Common
Stock or the voting power of the Company on a post-transaction basis that
assumes that the Closing shall have occurred.

 

3.7         No Short Position. As of the date hereof, and as of the date of the
public announcement of the Offering, the Purchaser acknowledges and agrees that
it does not and will not (between the date hereof and the date of the public
announcement of the Offering) engage in any short sale of the Company’s voting
stock or any other type of hedging transaction involving the Company’s
securities (including, without limitation, depositing shares of the Company’s
securities with a brokerage firm where such securities are made available by the
broker to other customers of the firm for purposes of hedging or short selling
the Company’s securities).

 

4.           Conditions to Closing.

 

4.1         Conditions to Obligations of Purchaser at Closing. The Purchaser’s
obligation to purchase the Securities at the Closing is subject to the
fulfillment to the Purchaser’s reasonable satisfaction, on or prior to the
Closing, of all of the following conditions, any of which may be waived by the
Purchaser:

 

(a)          Representations and Warranties True; Performance of Obligations.
The representations and warranties made by the Company in Section 2 shall be
true and correct in all material respects on the Closing Date with the same
force and effect as if they had been made on and as of said date and the Company
shall have performed and complied with all obligations and conditions herein
required to be performed or complied with by it on or prior to the Closing and a
certificate duly executed by an officer of the Company, to the effect of the
foregoing, shall be delivered to the Purchaser.

 

(b)          Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to counsel to the Purchaser, and counsel to the Purchaser
shall have received all such counterpart originals or certified or other copies
of such documents as they may reasonably request. The Company shall have
delivered (or caused to have been delivered) to the Purchaser the certificates
required by this Agreement. The Warrant Shares shall have been duly authorized
and reserved for issuance upon exercise of the Warrant. The Option Securities
shall have been duly authorized and reserved for issuance upon exercise of the
Option and Option Warrant.

 

(c)          Qualifications, Legal Investment. All authorizations, approvals, or
permits, if any, of any governmental authority or regulatory body of the United
States or of any state that are required in connection with the lawful sale and
issuance of the Securities, Warrant Shares and Option Securities shall have been
duly obtained and shall be effective on and as of the Closing. No stop order or
other order enjoining the sale of the Securities or Warrant Shares or grant of
the Option and Option Securities shall have been issued and no proceedings for
such purpose shall be pending or threatened in writing by the SEC, or any
commissioner of corporations or similar officer of any state having jurisdiction
over this transaction. At the time of the Closing, the sale and issuance of the
Securities, Warrant Shares and Option Securities shall be legally permitted by
all laws and regulations to which the Purchaser and the Company are subject. No
litigation, statute, rule, regulation, executive order, decree, ruling or
injunction will have been enacted, entered, promulgated or endorsed by or in any
court or governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

 

  Page 15

 

 

(d)          Execution of Agreement. The Company shall have executed this
Agreement and have delivered this Agreement to the Purchaser.

 

(e)          Secretary’s Certificate. The Company shall have delivered to the
Purchaser a certificate of the Secretary of the Company certifying as to (i) the
truth and accuracy of the resolutions of the board of directors relating to the
transaction contemplated hereby (a copy of which shall be included with such
certificate), and (ii) the current versions of the Company’s Articles of
Incorporation and Bylaws.

 

(f)          Trading and Listing. Trading and listing of the Common Stock on the
Principal Market shall not have been suspended by the SEC or the Principal
Market.

 

(g)         Blue Sky. The Company shall have obtained all necessary “blue sky”
law permits and qualifications, or have the availability of exemptions
therefrom, required by any state for the offer and sale of the Securities and
issuance of the Warrant Shares upon exercise of the Warrant and issuance of the
Option Securities upon exercise of the Option and Option Warrant.

 

(h)         Advisory Committee. The Company shall have appointed Tommy Hilfiger
and Tommy Mottola to its newly formed Brand Building Advisory Committee in
accordance with Section 5.4, and in connection therewith the Company shall have
executed an advisory board letter with each of Messrs. Hilfiger and Mottola, in
the form mutually acceptable to the Company and Messrs. Hilfiger and Mottola.

 

(i)          Material Adverse Change. Since the date of this Agreement, there
shall not have occurred any event which results in a Material Adverse Effect.

 

(j)          Certificates. The Company shall have delivered the Certificates,
duly executed by the Company, to the Purchaser.

 

(k)         Opinion of Counsel. The Purchaser shall have received the opinion of
Gray Plant Mooty, the Company’s outside counsel, dated the Closing Date, in
substantially the form of Exhibit C attached hereto.

 

(l)          Good Standing Certificate. The Company shall have delivered to the
Purchaser a certificate evidencing the formation and good standing of the
Company and each of its subsidiaries is such entity’s jurisdiction of formation
issued by the Secretary of State (or comparable office) of such jurisdiction, as
of a date within five (5) days of the Closing Date.

 

(m)        Other Documents. The Company shall have delivered to the Purchaser
such other documents as reasonably requested by the Purchaser or its counsel.

 

4.2         Conditions to Obligations of the Company. The Company’s obligation
to issue and sell the Securities at the Closing is subject to the fulfillment to
the Company’s reasonable satisfaction, on or prior to the Closing of the
following conditions, any of which may be waived by the Company:

 

(a)         Representations and Warranties True. The representations and
warranties made by the Purchaser in Section 3 shall be true and correct in all
material respects on the Closing Date with the same force and effect as if they
had been made on and as of said date.

 

(b)         Performance of Obligations. The Purchaser shall have performed and
complied with all agreements and conditions herein required to be performed or
complied with by it on or before the Closing. The Purchaser shall have delivered
the Purchase Price, by wire transfer, to the account designated by the Company
for such purpose.

 

  Page 16

 

 

(c)          Qualifications, Legal Investment. All authorizations, approvals, or
permits, if any, of any governmental authority or regulatory body of the United
States or of any state that are required in connection with the lawful sale and
issuance of the Securities, Warrant Shares and Option Securities shall have been
duly obtained and shall be effective on and as of the Closing. No stop order or
other order enjoining the sale of the Securities, Warrant Shares or Option
Securities shall have been issued and no proceedings for such purpose shall be
pending or threatened in writing by the SEC, or any commissioner of corporations
or similar officer of any state having jurisdiction over this transaction. At
the time of the Closing, the sale and issuance of the Securities, the Warrant
Shares and the Option Securities shall be legally permitted by all laws and
regulations to which the Purchaser and the Company are subject. No litigation,
statute, rule, regulation, executive order, decree, ruling or injunction will
have been enacted, entered, promulgated or endorsed by or in any court or
governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

 

(d)          Execution of Agreement. The Purchaser shall have executed this
Agreement and delivered this Agreement to the Company.

 

(e)          Standstill Agreements. The Purchaser shall have executed a
standstill agreement with the Company, providing that for a period of one (1)
year from the Closing, the Purchaser will not, individually or in concert with
any group of purchasers, purchase or otherwise acquire securities of the Company
which would cause the Purchaser or such group of purchasers to beneficially own
greater that 19.999% of the Company’s outstanding Common Stock or voting power.

 

4.3         Termination of Obligations to Effect Closing; Effects.

 

(a)          Termination. The obligations of the Company, on the one hand, and
the Purchaser, on the other hand, to effect the Closing shall terminate as
follows:

 

(i)          Upon the mutual written consent of the Company and the Purchaser;

 

(ii)         By the Company if any of the conditions set forth in Section 4.2
shall have become incapable of fulfillment, and shall not have been waived by
the Company;

 

(iii)        By the Purchaser if any of the conditions set forth in Section 4.1
shall have become incapable of fulfillment, and shall not have been waived by
the Purchaser; or

 

(iv)        By either the Company or the Purchaser if the Closing has not
occurred on or prior to September 19, 2016;

 

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants, or agreements
contained in this Agreement if such breach has resulted in the circumstances
giving rise to such party’s seeking to terminate its obligation to effect the
Closing.

 

(b)          Effect of Termination. In the event of termination by the Company
or the Purchaser of its obligations to effect the Closing pursuant to this
Section 4.3, written notice thereof shall be given promptly to the other
investors in the Offering by the Company and such other investors shall have the
right, but not the obligation to terminate their obligations to effect the
Closing of their respective purchases of the Securities upon written notice to
the Company. Nothing in this Section 4.3 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement.

 

  Page 17

 

 

5.           Additional Covenants.

 

5.1           Reporting Status. With a view to making available to the Purchaser
the benefits of certain rules and regulations of the SEC which may permit the
sale of the Shares, Warrant Shares and Option Securities to the public without
registration, the Company agrees to use its commercially reasonable efforts to
file with the SEC, in a timely manner all reports and other documents required
of the Company under the Exchange Act. The Company will otherwise take such
further action as the Purchaser may reasonably request, all to the extent
required from time to time to enable the Purchaser to sell the Shares, Warrant
Shares and Option Securities without registration under the Securities Act or
any successor rule or regulation adopted by the SEC.

 

5.2           Listing. So long as the Purchaser owns any of the Securities,
Warrant Shares or Option Securities, the Company will use its commercially
reasonable efforts to maintain the qualification or listing of its Common Stock,
including the Shares, Warrant Shares and Option Securities, on the Principal
Market or an alternative listing on the NASDAQ Stock Market, New York Stock
Exchange or NYSE MKT, and will comply in all material respects with the
Company’s reporting, filing and other obligations under the rules of such
exchanges, as applicable.

 

5.3           Market Listing. The Company will comply with all of the
requirements of the Financial Industry Regulatory Authority, Inc. and the
Principal Market with respect to the issuance of the Securities, the Warrant
Shares and the Option Securities and will list the Shares, the Warrant Shares
and the Option Securities on the Principal Market no later than the earlier of
(a) the effective date of the Registration Statement (as hereinafter defined) or
(b) the Required Effective Date (as hereinafter defined).

 

5.4           Advisory Committee to the Board. The Company’s Board of Directors,
in connection with the Closing, will form an advisory committee to the Company’s
Board of Directors (the “Brand Building Advisory Committee”), to advise the
Board of Directors on matters related to the Company’s brand strategy and
strategic partnerships. In connection with their service, each member of the
Brand Building Advisory Committee will receive an annual retainer of $20,000,
payable in four equal installments at the end of each calendar quarter.

 

5.5           Reservation of Shares. The Company shall at all times maintain a
reserve from its duly authorized shares of Common Stock for issuance of the
Securities, the Warrant Shares and the Option Securities pursuant to this
Agreement, the Warrant and the Option to enable the Company to timely fulfill
its obligations to issue shares of Common Stock in accordance with the terms
thereof.

 

5.6           Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities or that would be integrated with
the offer or sale of the Securities for purposes of the rules and regulations of
the Principal Market such that it would require shareholder approval prior to
the closing of such other transaction, unless shareholder approval is obtained
before the closing of such subsequent transaction.

 

5.7           Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that the
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that the Purchaser (including together with the other investors
in the Offering) could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Securities under this Agreement or under any
other agreement between the Company and the Purchaser (and similar agreements
with the other investors in the Offering).

 

  Page 18

 

 

5.8           Indemnification of Purchaser. Subject to the provisions of this
Section 5.8, the Company will indemnify and hold the Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
members, partners, employees and agents (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling Persons (each, a
“Purchaser Party”), harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations or
warranties, or any failure to perform or comply with any covenants or
agreements, made by the Company in this Agreement, or (b) any action or
proceeding instituted against any Purchaser Party, in any capacity, by any
stockholder of the Company who is not an affiliate of such Purchaser Party, with
respect to any of the transactions contemplated by this Agreement, the Warrant
and the Option (unless such action or proceeding is based upon a breach of such
Purchaser Party’s representations or warranties, or any failure of such
Purchaser Party to perform or comply with any of its covenants or agreements, in
this Agreement or the Warrant or the Option, or any violations by such Purchaser
Party of state or federal securities laws, or any conduct by such Purchaser
Party which constitutes fraud, gross negligence, willful misconduct or
malfeasance). If any action or proceeding shall be brought against any Purchaser
Party in respect of which indemnity may be sought pursuant to this Agreement,
such Purchaser Party shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Purchaser Party. Any Purchaser Party
shall have the right to employ separate counsel in any such action or proceeding
and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Purchaser Party (notwithstanding the
first sentence of this Section 5.8) except to the extent that (i) the employment
thereof has been specifically authorized by the Company in writing, (ii) the
Company has failed after a reasonable period of time to assume such defense and
to employ counsel or (iii) in such action or proceeding there is, in the
reasonable opinion of counsel to the Company, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one (1) such separate counsel. The
Company will not be liable to any Purchaser Party under this Agreement (x) for
any settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (y) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations or
warranties, or any failure of such Purchaser Party to perform or comply with any
of the covenants or agreements, made by such Purchaser Party in this Agreement,
the Warrant or the Option. The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Purchaser Party against
the Company or other Persons and any liabilities the Company may be subject to
pursuant to applicable law.

 

5.9           Use of Proceeds. The Company shall use the net proceeds from the
sale of the Securities hereunder for any proper corporate purpose, including,
without limitation, for general working capital purposes, and to satisfy
Indebtedness of the Company.

 

5.10       Limitation on Size of Offering.  The Company and the Purchaser agree
that the total number of shares of Common Stock issued through all Purchase
Agreements at the Closing and the exercise of all Options and Option Warrants
sold through the Offering shall not exceed the number that is equal to 19.999%
of the Company’s 57,543,714 shares of Common Stock issued and outstanding
immediately prior to the Offering.

 

  Page 19

 

 

6.           Registration Rights.

 

6.1         Registration Procedures and Expenses; Liquidated Damages for Certain
Events.

 

(a)          As promptly as reasonably practicable following Closing, but in no
event later than 30 days following the date hereof (the “Initial Filing Date”),
the Company shall prepare and file (i) with the SEC a registration statement on
Form S-3 (or any successor to Form S-3), covering the resale of the Registrable
Securities (as defined below) (the “S-3 Registration Statement”); and (ii) to
the extent required for resale of the Registrable Securities in any state of the
United States of America by a Purchaser at the time of or after the
effectiveness of the S-3 Registration Statement, a registration statement or
other applicable document (each a “Blue Sky Registration”) allowing the
Purchaser and the other investors in the Offering to resell their Registrable
Securities in such state in accordance with the blue sky laws of such state. As
soon as reasonably practicable after the Closing Date, but in no event later
than 90 days following the Closing Date (120 days in the event of a full review
of the S-3 Registration Statement by the SEC), the Company shall cause the S-3
Registration Statement and each Blue Sky Registration to become effective and
effect any related qualification or compliance with respect to all Registrable
Securities held by the Purchaser. For purposes of this Agreement, the term
“Registrable Securities” shall mean (i) the Warrant; (ii) the Shares, the Option
Securities and Warrant Shares; and (iii) any Common Stock of the Company issued
as (or issuable upon the conversion or exercise of any warrant, option, right or
other security which is issued as) a dividend or other distribution with respect
to, or in exchange for or in replacement of, any Shares, Option Securities or
Warrant Shares. In the event that Form S-3 (or any successor form) is or becomes
unavailable to register the resale of the Registrable Securities at any time
prior to the expiration of the Purchaser’s registration rights pursuant to
Section 6.4, the Company shall prepare and file with the SEC, as promptly as
reasonably practicable following the Closing but in no event later than 30 days
after the Initial Filing Date, a registration statement on Form S-1 (or any
successor to Form S-1), covering the resale of the Registrable Securities (the
“S-1 Registration Statement” and together with the S-3 Registration Statement,
the “Registration Statement”) and as soon as reasonably practicable thereafter
but in no event later than 120 days following the date hereof (150 days in the
event of a full review of the S-1 Registration Statement by the SEC), to effect
such registration and any related qualification or compliance with respect to
all Registrable Securities held by the Purchaser. If the Company is not eligible
to use Form S-3 at the Initial Filing Date, and the Company subsequently becomes
eligible to use Form S-3 during the Effectiveness Period (as defined below), the
Company shall file, as promptly as reasonably practicable, a new S-3
Registration Statement covering the resale of the Registrable Securities and
replace the S-1 Registration Statement with the new S-3 Registration Statement
upon the effectiveness of the new S-3 Registration Statement. No S-3
Registration Statement or S-1 Registration Statement filed with the SEC by the
Company pursuant to this Section 6.1 shall include securities of other
securityholders of the Company seeking to exercise piggyback registration
rights. The Company shall permit legal counsel to the Purchaser to review and
comment upon any Registration Statement at least two (2) Business Days prior to
its filing with the SEC, and all amendments and supplements to all Registration
Statements within a reasonable number of days prior to their filing with the
SEC, and not file any Registration Statement or amendment or supplement thereto
in a form to which legal counsel to the Purchaser reasonably objects. The
Company shall not submit a request for acceleration of the effectiveness of a
Registration Statement or any amendment or supplement thereto without the prior
approval of legal counsel to the Purchaser, which consent shall not be
unreasonably withheld or delayed. The Company shall furnish to legal counsel to
the Purchaser, without charge, copies of any correspondence from the SEC or the
staff of the SEC to the Company or its representatives relating to any
Registration Statement. The Company shall reasonably cooperate with legal
counsel to the Purchaser in performing the Company’s obligations pursuant to
this Section 6. If the Registration Statement or any Blue Sky Registration has
not been declared effective by the applicable governmental authority on or
before the date that is 90 days after the Closing Date, or 120 days after the
Closing Date in the event of a full review of the Registration Statement by the
SEC (the “Required Effective Date”), the Company shall, on the business day
immediately following the Required Effective Date and each 30th day thereafter,
make a payment to the Purchaser as partial liquidated damages for such delay
(together, the “Late Registration Payments”) equal to 1.0% (capped at 12%) of
the Purchase Price paid for the Shares and Warrant then owned by the Purchaser
that have not been so registered until the Registration Statement and each Blue
Sky Registration is declared effective by the applicable governmental authority.
Late Registration Payments will be prorated on a daily basis during each 30 day
period and will be paid to the Purchaser by wire transfer or check within five
business days after the earlier of (i) the end of each 30 day period following
the Required Effective Date or (ii) the effective date of the Registration
Statement and each Blue Sky Registration. The Company and the Purchaser each
acknowledge that the Late Registration Payments provided for in this Section
6.1(a) bear a reasonable relationship to the anticipated loss that would be
suffered by the Purchaser arising from this Section 6.1(a) and the actual loss
the Purchaser would suffer is difficult to ascertain or incapable of estimation.
If the Company fails to pay any liquidated damages pursuant to this section in
full within seven days after the date payable, the Company will pay interest
thereon at a rate of 12% per annum (or such lesser maximum amount that is
permitted to be paid by applicable law) to the Purchaser, accruing daily from
the date such liquidated damages are due until such amounts, plus all such
interest thereon, are paid in full. “Business day” means any day except
Saturday, Sunday and any day that is a federal legal holiday in the United
States.

 

  Page 20

 

 

(b)          The Company shall, during the Effectiveness Period (as hereinafter
defined):

 

(i)          prepare and file with the SEC such amendments and supplements to
each Blue Sky Registration, the Registration Statement and the Prospectus used
in connection therewith as may be necessary or advisable to keep the Blue Sky
Registration and the Registration Statement current and effective for the
Registrable Securities held by a Purchaser for a period ending on the earlier of
(i) the second anniversary of the Closing Date, (ii) the date on which all
Registrable Securities may be sold pursuant to Rule 144 under the Securities Act
or any successor rule (“Rule 144”) and the blue sky laws of any state during any
three-month period without the requirement for the Company to be in compliance
with the current public information required under Rule 144(c)(1) or (iii) such
time as all Registrable Securities have been sold pursuant to a registration
statement or Rule 144 and any applicable blue sky exemption for resale
(collectively, the “Effectiveness Period”). The Company shall notify the
Purchaser promptly upon each Blue Sky Registration, the Registration Statement
and each post-effective amendment thereto, being declared effective by the SEC
and advise the Purchaser that the form of Prospectus contained in the
Registration Statement or post-effective amendment thereto, as the case may be,
at the time of effectiveness meets the requirements of Section 10(a) of the
Securities Act or that it intends to file a Prospectus pursuant to Rule 424(b)
under the Securities Act that meets the requirements of Section 10(a) of the
Securities Act;

 

(ii)         furnish to the Purchaser with respect to the Registrable Securities
registered under the Registration Statement such number of copies of the
Registration Statement and the Prospectus (including supplemental prospectuses)
filed with the SEC in conformance with the requirements of the Securities Act
and other such documents (including any Blue Sky Registration) as the Purchaser
may reasonably request, in order to facilitate the public sale or other
disposition of all or any of the Registrable Securities by the Purchaser;

 

(iii)        make any necessary blue sky filings in addition to the Blue Sky
Registrations;

 

(iv)        pay the expenses incurred by the Company and the Purchaser in
complying with Section 6, including, all registration and filing fees, FINRA
fees, exchange listing fees, printing expenses, fees and disbursements of
counsel for the Company, blue sky fees and expenses and the expense of any
special audits incident to or required by any such registration (but excluding
attorneys’ fees of the Purchaser and any and all underwriting discounts and
selling commissions applicable to the sale of Registrable Securities by the
Purchaser);

 

(v)         advise the Purchaser, promptly after it shall receive notice or
obtain knowledge of the issuance of any stop order by the SEC delaying or
suspending the effectiveness of the Registration Statement or any Blue Sky
Registration or of the initiation of any proceeding for that purpose; and it
will promptly use its commercially reasonable efforts to prevent the issuance of
any stop order or to obtain its withdrawal at the earliest possible moment if
such stop order should be issued; and

 

  Page 21

 

 

(vi)        with a view to making available to the Purchaser the benefits of
Rule 144 and any other rule or regulation of the SEC that may at any time permit
the Purchaser to sell Registrable Securities to the public without registration,
the Company covenants and agrees to: (i) make and keep public information
available, as such term is understood and defined in Rule 144, until the earlier
of (A) such date as all of the Registrable Securities qualify to be resold
immediately pursuant to Rule 144 or any other rule of similar effect and all
blue sky laws during any three-month period without the requirement for the
Company to be in compliance with the current public information required under
Rule 144(c)(1) or (B) such date as all of the Registrable Securities shall have
been resold pursuant to Rule 144 and applicable blue sky laws (and may be
further resold without restriction); (ii) file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and under the Exchange Act; and (iii) furnish to the Purchaser upon request, as
long as the Purchaser owns any Registrable Securities, (A) a written statement
by the Company as to whether it has complied with the reporting requirements of
the Securities Act and the Exchange Act, (B) a copy of the Company’s most recent
Annual Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other
information as may be reasonably requested in order to avail the Purchaser of
any rule or regulation of the SEC that permits the selling of any such
Registrable Securities without registration.

 

The Company understands that the Purchaser disclaims being an underwriter, but
acknowledges that a determination by the SEC that the Purchaser is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.
The Company will not name the Purchaser as an underwriter in a Registration
Statement or Prospectus unless required to do so by the SEC.

 

6.2         Transfer of Shares After Registration; Suspension.

 

(a)          Except in the event that Section 6.2(b) applies, the Company shall
during the Effectiveness Period: (i) if deemed necessary or advisable by the
Company, prepare and file from time to time with the SEC or appropriate state
regulator, as applicable, a post-effective amendment to any Blue Sky
Registration, the Registration Statement or a supplement to the related
Prospectus or a supplement or amendment to any document incorporated therein by
reference or file any other required document so that such Blue Sky Registration
or such Registration Statement will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and so that, as
thereafter delivered to purchasers of the Registrable Securities being sold
thereunder, such Prospectus will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; (ii) provide the Purchaser copies of any documents
filed pursuant to Section 6.2(a)(i); and (iii) inform the Purchaser that the
Company has complied with its obligations in Section 6.2(b)(i) (or that, if the
Company has filed a post-effective amendment to the Registration Statement or
any Blue Sky Registration which has not yet been declared effective, the Company
will notify the Purchaser to that effect, will use its commercially reasonable
efforts to secure the effectiveness of such post-effective amendment as promptly
as possible and will promptly notify the Purchaser pursuant to Section 6.2(b)(i)
when the amendment has become effective).

 

  Page 22

 

 

(b)          Subject to Section 6.1(c), in the event: (i) of any request by the
SEC or any other federal or state governmental authority during the period of
effectiveness of any Blue Sky Registration or the Registration Statement for
amendments or supplements to such Blue Sky Registration, the Registration
Statement or related Prospectus or for additional information; (ii) of the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of such Blue Sky Registration, the
Registration Statement or the initiation of any proceedings for that purpose;
(iii) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose; or (iv) of any event or circumstance which
necessitates the making of any changes in any Blue Sky Registration, the
Registration Statement or Prospectus, or any document incorporated or deemed to
be incorporated therein by reference, so that, in the case of any Blue Sky
Registration or the Registration Statement, it will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
that in the case of the Prospectus, it will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; then the Company shall promptly
deliver a certificate in writing to the Purchaser (the “Suspension Notice”) to
the effect of the foregoing and, upon receipt of such Suspension Notice, the
Purchaser will refrain from selling any Registrable Securities pursuant to such
Blue Sky Registration or the Registration Statement (a “Suspension”) until the
Purchaser is advised in writing by the Company that the current Blue Sky
Registration or the Prospectus may be used, and have received copies from the
Company of any additional or supplemental filings that are incorporated or
deemed incorporated by reference in any such Blue Sky Registration or
Prospectus. In the event of any Suspension, the Company will use its
commercially reasonable efforts to cause the use of the Blue Sky Registration or
Prospectus so suspended to be resumed as soon as reasonably practicable after
delivery of a Suspension Notice to the Purchaser. In addition to and without
limiting any other remedies (including, without limitation, at law or at equity)
available to the Company and the Purchaser, the Company and the Purchaser shall
be entitled to specific performance in the event that the other party fails to
comply with the provisions of this Section 6.2(b).

 

(c)          Notwithstanding the foregoing paragraphs of this Section 6.2, the
Company shall use its commercially reasonable efforts to ensure that (i) a
Suspension shall not exceed 30 days individually, (ii) Suspensions covering no
more than 45 days, in the aggregate, shall occur during any twelve month period
and (iii) each Suspension shall be separated by a period of at least 30 days
from a prior Suspension.

 

(d)          During the Effectiveness Period, the Company shall not require
certificates evidencing the Registrable Securities not to contain any legend
(including the legend set forth in Section 3.3(b)): (i) upon the effectiveness
of a registration statement (including the Registration Statement and any Blue
Sky Registration) covering such Registrable Securities, or (ii) following a sale
of such Registrable Securities pursuant to Rule 144 and all applicable blue sky
laws, or (iii) while such Registrable Securities are eligible for sale under
Rule 144, or (iv) if such legend is not required under applicable requirements
of the Securities Act or any blue sky law (including judicial interpretations
and pronouncements issued by the Staff of the SEC). Following such time as
restrictive legends are not required to be placed on certificates representing
Shares, Warrant Shares or Option Securities, the Company will, no later than
five Trading Days following the delivery by a Purchaser to the Company or the
Company’s transfer agent of a certificate representing Registrable Securities
containing a restrictive legend, deliver or cause to be delivered to such
Purchaser a certificate representing such Registrable Securities that is free
from all restrictive and other legends. The Company shall, immediately following
the Registration Statement and any Blue Sky Registration being declared
effective, cause its counsel to issue a legal opinion to the Company’s transfer
agent to effect the removal of the restrictive legend contemplated by this
Agreement. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Agreement. Certificates for Registrable Securities
subject to legend removal hereunder shall be transmitted by the transfer agent
of the Company to the Purchaser by crediting the account of the Purchaser’s
prime broker with the Depository Trust Company system.

 

6.3          Indemnification. For the purpose of this Section 6.3:

 

(a)          the term “Selling Shareholder” shall mean the Purchaser, its
general partners, managing members, managers, executive officers and directors
and each person, if any, who controls the Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act;

 

  Page 23

 

 

(b)          the term “Registration Statement” shall include any final
Prospectus, exhibit, supplement or amendment included in or relating to, and any
document incorporated by reference in, the Registration Statement (or deemed to
be a part thereof) referred to in Section 6.1; and

 

(c)          the term “untrue statement” shall mean any untrue statement of a
material fact, or any omission or alleged omission to state in the Registration
Statement or a Blue Sky Registration a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(d)          The Company agrees to indemnify and hold harmless each Selling
Shareholder from and against any losses, claims, damages or liabilities to which
such Selling Shareholder may become subject (under the Securities Act or
otherwise) insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (i) any untrue
statement of a material fact contained in the Registration Statement or a Blue
Sky Registration, (ii) any inaccuracy in the representations and warranties of
the Company contained in this Agreement or the failure of the Company to perform
its obligations hereunder, or (iii) any failure by the Company to fulfill any
undertaking included in the Registration Statement or a Blue Sky Registration,
and the Company will reimburse such Selling Shareholder for any reasonable legal
expense or other actual accountable out-of-pocket expenses reasonably incurred
in investigating, defending or preparing to defend any such action, proceeding
or claim; provided, however, that the Company shall not be liable in any such
case to the extent that such loss, claim, damage or liability arises out of, or
is based upon, an untrue statement made in such Registration Statement or a Blue
Sky Registration in reliance upon and in conformity with written information
furnished to the Company by or on behalf of such Selling Shareholder
specifically for use in preparation of the Registration Statement or a Blue Sky
Registration or the failure of such Selling Shareholder to comply with its
covenants and agreements contained herein or any statement or omission in any
Prospectus that is corrected in any subsequent Prospectus that was delivered to
the Selling Shareholder prior to the pertinent sale or sales by the Selling
Shareholder.

 

(e)          The Purchaser (solely as to itself) agrees to indemnify and hold
harmless the Company (and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, each officer of the Company who signs the Registration Statement and each
director of the Company) from and against any losses, claims, damages or
liabilities to which the Company (or any such officer, director or controlling
person) may become subject (under the Securities Act or otherwise), insofar as
such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof) arise out of, or are based upon, any untrue statement of a
material fact contained in the Registration Statement or a Blue Sky Registration
if, and only if, such untrue statement was made in reliance upon and in
conformity with written information furnished by or on behalf of the Purchaser
specifically for use in preparation of the Registration Statement or a Blue Sky
Registration, and that Purchaser will reimburse the Company (or such officer,
director or controlling person, as the case may be), for any reasonable legal
expense or other reasonable actual accountable out-of-pocket expenses reasonably
incurred in investigating, defending or preparing to defend any such action,
proceeding or claim. The obligation to indemnify shall be limited to the net
amount of the proceeds received by the Purchaser from the sale of the
Registrable Securities pursuant to the Registration Statement or a Blue Sky
Registration.

 

  Page 24

 

 

(f)          Promptly after receipt by any indemnified person of a notice of a
claim or the beginning of any action in respect of which indemnity is to be
sought against an indemnifying person pursuant to this Section 6.3, such
indemnified person shall notify the indemnifying person in writing of such claim
or of the commencement of such action, but the omission to so notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party under this Section 6.3 (except to the extent that such
omission materially and adversely affects the indemnifying party’s ability to
defend such action) or from any liability otherwise than under this Section 6.3.
Subject to the provisions hereinafter stated, in case any such action shall be
brought against an indemnified person, the indemnifying person shall be entitled
to participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, shall be entitled to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified person. After notice
from the indemnifying person to such indemnified person of its election to
assume the defense thereof (unless it has failed to assume the defense thereof
and appoint counsel reasonably satisfactory to the indemnified party), such
indemnifying person shall not be liable to such indemnified person for any legal
expenses subsequently incurred by such indemnified person in connection with the
defense thereof; provided, however, that if there exists or shall exist a
conflict of interest that would make it inappropriate, in the reasonable opinion
of counsel to the indemnified person, for the same counsel to represent both the
indemnified person and such indemnifying person or any affiliate or associate
thereof, the indemnified person shall be entitled to retain its own counsel (who
shall not be the same as the opining counsel) at the expense of such
indemnifying person; provided, however, that no indemnifying person shall be
responsible for the fees and expenses of more than one separate counsel
(together with appropriate local counsel) for all indemnified parties. In no
event shall any indemnifying person be liable in respect of any amounts paid in
settlement of any action unless the indemnifying person shall have approved the
terms of such settlement; provided that such consent shall not be unreasonably
withheld. No indemnifying person shall, without the prior written consent of the
indemnified person, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified person is or could reasonably
have been a party and indemnification could have been sought hereunder by such
indemnified person, unless such settlement includes an unconditional release of
such indemnified person from all liability on claims that are the subject matter
of such proceeding.

 

(g)          If the indemnification provided for in this Section 6.3 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (d) or (e) above in respect of any losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) referred to therein,
then each indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect the relative fault of the Company on the one hand and the liable
Purchaser on the other in connection with the statements or omissions or other
matters which resulted in such losses, claims, damages or liabilities (or
actions in respect thereof), as well as any other relevant equitable
considerations. The relative fault shall be determined by reference to, among
other things, in the case of an untrue statement, whether the untrue statement
relates to information supplied by the Company on the one hand or the liable
Purchaser on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement. The
Company and the Purchaser agree that it would not be just and equitable if
contribution pursuant to this subsection (g) were determined by pro rata
allocation (even if the Purchaser and the other investors who hold registrable
securities included in the Registration Statement were treated as one entity for
such purpose) or by any other method of allocation which does not take into
account the equitable considerations referred to above in this subsection (g).
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (g) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection (g), the Purchaser shall be required to contribute any amount in
excess of the amount by which the net amount received by the Purchaser from the
sale of the Registrable Securities to which such loss relates exceeds the amount
of any damages which the Purchaser has otherwise been required to pay to the
Company by reason of such untrue statement. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Purchaser’s obligations in this subsection to
contribute are several in proportion to its sales of Registrable Securities to
which such loss relates and not joint.

 

  Page 25

 

 

(h)          The parties to this Agreement hereby acknowledge that they are
sophisticated business persons who were represented by counsel during the
negotiations regarding the provisions hereof including, without limitation, the
provisions of this Section 6.3, and are fully informed regarding said
provisions. They further acknowledge that the provisions of this Section 6.3
fairly allocate the risks in light of the ability of the parties to investigate
the Company and its business in order to assure that adequate disclosure is made
in the Registration Statement and Blue Sky Registration as required by the
Securities Act and the Exchange Act and applicable blue sky laws.

 

(i)          The obligations of the Company and of the Purchaser under this
Section 6.3 shall survive completion of any offering of Registrable Securities
in such Registration Statement and Blue Sky Registration for a period of two
years from the effective date of the Registration Statement and Blue Sky
Registration. No indemnifying party, in the defense of any such claim or
litigation, shall, except with the consent of each indemnified party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.

 

6.4         Termination of Conditions and Obligations. The conditions precedent
imposed by Section 3 or this Section 6 upon the transferability of the
Registrable Securities shall cease and terminate as to any particular number of
the Registrable Securities upon the earlier of the end of the Effectiveness
Period or when such Registrable Securities shall have been effectively
registered under the Securities Act and any applicable blue sky laws and sold or
otherwise disposed of in accordance with the intended method of disposition set
forth in the Registration Statement and Blue Sky Registration covering such
Registrable Securities or at such time as an opinion of counsel satisfactory to
the Company shall have been rendered to the effect that such conditions are not
necessary in order to comply with the Securities Act and any applicable blue sky
laws. The Company shall request an opinion of counsel promptly upon receipt of a
request therefor from the Purchaser.

 

6.5         Information Available. During the Effectiveness Period, so long as
the Registration Statement is effective covering the resale of Registrable
Securities owned by the Purchaser, the Company will furnish (or, to the extent
such information is available electronically through the Company’s filings with
the SEC, the Company will make available via the SEC’s EDGAR system or any
successor thereto) to the Purchaser:

 

(a)          as soon as practicable after it is available, one copy of (i) its
Annual Report to Shareholders (which Annual Report shall contain financial
statements audited in accordance with generally accepted accounting principles
by a national firm of certified public accountants) and (ii) if not included in
substance in the Annual Report to Shareholders, its Annual Report on Form 10-K
(the foregoing, in each case, excluding exhibits);

 

(b)          upon the request of the Purchaser, all exhibits excluded by the
parenthetical to subparagraph (a)(ii) of this Section 6.5 as filed with the SEC
and all other information that is made available to shareholders; and

 

(c)          upon the reasonable request of the Purchaser, an adequate number of
copies of the Prospectuses to supply to any other party requiring such
Prospectuses; and the Company, upon the reasonable request of a Purchaser, will
meet with each Purchaser or a representative thereof at the Company’s
headquarters during the Company’s normal business hours to discuss all
information relevant for disclosure in the Registration Statement covering the
Registrable Securities and will otherwise reasonably cooperate with the
Purchaser conducting an investigation for the purpose of reducing or eliminating
the Purchaser’s exposure to liability under the Securities Act, including the
reasonable production of information at the Company’s headquarters; provided,
that the Company shall not be required to disclose any confidential information
to or meet at its headquarters with the Purchaser until and unless the Purchaser
shall have entered into a confidentiality agreement with the Company in form and
substance reasonably satisfactory to the Company with respect thereto.

 

  Page 26

 

 

6.6         Public Statements; Limitation on Information. The Company shall (A)
by 9:00 a.m. (New York City time) on the Trading Day immediately following the
date hereof, issue a press release disclosing the material terms of the Offering
and (B) file a Current Report on Form 8-K within the time required by and in
accordance with the requirements of the Exchange Act. The Company shall furnish
drafts of and consult with the Purchaser with respect to such drafts prior to
release of the press release or filing of the Current Report on Form 8-K. From
and after the issuance of such press release, the Company represents to the
Purchaser that, unless prohibited by law, it shall have publicly disclosed all
material, non-public information delivered to the Purchaser by the Company or
any of its subsidiaries, or any of their respective officers, directors,
employees or agents in connection with the Offering. Neither the Company nor any
Purchaser shall issue any other press release with respect to the transactions
contemplated hereby nor otherwise make any such public statement without the
prior consent of the Company and the Placement Agent, which consents in each
case shall not unreasonably be withheld or delayed, except if such disclosure is
required by law, in which case the disclosing party shall promptly provide the
other party with prior notice of such public statement or communication.
Notwithstanding the foregoing, the Company will not make any public disclosure
listing the Purchaser as one of the purchasers of the Securities without that
Purchaser’s prior written consent, except as may be required by applicable law
or rules of any exchange on which the Company’s securities are listed.

 

6.7         Form D and State Securities Filings. The Company will file with the
SEC a Notice of Sale of Securities on Form D with respect to the Securities, as
required under Regulation D under the Securities Act, no later than 15 days
after the Closing Date. The Company will promptly and timely file all documents
and pay all filing fees required by any states’ securities laws in connection
with the sale of Securities.

 

6.8         Selling Shareholder Questionnaire. Each Purchaser agrees to furnish
to the Company a completed questionnaire in the form attached to this Agreement
as Exhibit D (a “Selling Holder Questionnaire”). The Company shall not be
required to include the Registrable Securities of the Purchaser in a
Registration Statement and shall not be required to pay any liquidated or other
damages hereunder to the such Purchaser if it fails to furnish to the Company a
fully completed Selling Holder Questionnaire at least one business day prior to
the filing of the Registration Statement.

 

7.           Miscellaneous.

 

7.1         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the choice
of law provisions thereof, and the federal laws of the United States. Each party
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of this Agreement, the Warrant or the Option), and hereby
irrevocably waives, and agrees not to assert in any action or proceeding, any
claim that it is not personally subject to the jurisdiction of any such court
that such action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such action or proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law.          If any party hereto shall commence an action or
proceeding to enforce any provisions of this Agreement, the Warrant or the
Option, then, in addition to the obligations of the Company under Section 5.11,
the prevailing party in such action or proceeding shall be reimbursed by the
non-prevailing party for its reasonable attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

 

  Page 27

 

 

7.2           Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors, and administrators of the
parties hereto. Notwithstanding the foregoing, the Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Purchaser or its affiliates holding Shares that constitute at
least a majority of the Shares then held by the Purchaser and its affiliates).

 

7.3           Entire Agreement. This Agreement and the exhibits hereto, and the
other documents delivered pursuant hereto, constitute the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and no party shall be liable or bound to any other party in any manner by any
representations, warranties, covenants, or agreements except as specifically set
forth herein or therein. Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto and their
respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein.

 

7.4           Severability. In the event any provision of this Agreement shall
be invalid, illegal, or unenforceable, it shall to the extent practicable, be
modified so as to make it valid, legal and enforceable and to retain as nearly
as practicable the intent of the parties, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

7.5           Amendment and Waiver. Except as otherwise provided herein, any
term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), with the written consent of the Company and the Purchaser. Any
amendment or waiver effected in accordance with this Section 7.5 shall be
binding upon any holder of any Securities purchased under this Agreement, each
future holder of all such securities, and the Company.

 

7.6           Fees and Expenses. Except as otherwise set forth herein, the
Company and the Purchaser shall bear their own expenses and legal fees incurred
on their behalf with respect to this Agreement and the transactions contemplated
hereby; provided, however, that the Company shall reimburse the Purchaser for up
to $[_____] of such expenses and legal fees promptly upon receipt of a
reasonably itemized list of such expenses and legal fees. Each party hereby
agrees to indemnify and to hold harmless of and from any liability the other
parties for any commission or compensation in the nature of a finder’s fee to
any broker or other person or firm (and the costs and expenses of defending
against such liability or asserted liability) for which such indemnifying party
or any of its employees or representatives are responsible.

 

7.7           Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be delivered (A) if within the United
States, by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid or by facsimile or electronic mail,
or (B) if from outside the United States, by International Federal Express (or
comparable service) or by facsimile or electronic mail, and shall be deemed
given (i) if delivered by first-class registered or certified mail domestic,
upon the business day received, (ii) if delivered by nationally recognized
overnight carrier, one business day after timely delivery to such carrier, (iii)
if delivered by International Federal Express (or comparable service), two
business days after so mailed, or (iv) if delivered by facsimile or electronic
mail at or prior to 5:30 p.m. (New York City time) on a Trading Day, on the
Trading Day so delivered or, if delivered by facsimile or electronic mail after
5:30 p.m. (New York City time) on a Trading Day or on a day that is not a
Trading Day, the next Trading Day after the date of delivery, and shall be
addressed as follows, or to such other address or addresses as may have been
furnished in writing by a party to another party pursuant to this paragraph:

 

·if to the Company, to the address of the Company’s principal office set forth
on the first page of this Agreement, Attention: Damon Schramm, General Counsel,
e-mail: dschramm@evine.com, with a copy to (which shall not constitute notice to
the Company) Gray, Plant, Mooty, Mooty & Bennett, P.A., 500 IDS Center, 80 South
Eighth Street, Minneapolis, Minnesota 55402, Attention: J.C. Anderson,
facsimile: 612.632.4002, e-mail: JC.Anderson@gpmlaw.com, and

 

  Page 28

 

 

·if to the Purchaser, at its address on the signature page to this Agreement,
with a copy to the Purchaser’s counsel at the address set forth on such
signature page.

 

7.8           Survival of Representations, Warranties and Agreements.
Notwithstanding any investigation made by any party to this Agreement or by the
Placement Agent, all covenants, agreements, representations and warranties made
by the Company and the Purchaser herein shall survive the execution of this
Agreement, the delivery to the Purchaser of the Securities being purchased and
the payment therefor, and a party’s reliance on such representations and
warranties shall not be affected by any investigation made by such party or any
information developed thereby.

 

7.9          Counterparts. This Agreement may be executed by facsimile signature
and in any number of counterparts, each of which shall be deemed an original,
but all of which together shall constitute one instrument.

 

7.10        Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

7.11        Independent Nature of Purchaser’s Obligations and Rights. The
obligations of the Purchaser under this Agreement are several and not joint with
the obligations of any other investor in the Offering, and the Purchaser shall
not be responsible in any way for the performance of the obligations of any
other investor in the Offering. Nothing contained herein, and no action taken by
the Purchaser pursuant hereto, shall be deemed to constitute the Purchaser and
any other investor in the Offering as a “group” for purposes of the federal
securities laws, partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchaser is in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement. The Purchaser confirms that it has independently
participated in the negotiation of the transactions contemplated hereby with the
advice of its own counsel and advisors. The Purchaser shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other investor in the Offering to be joined as an additional party in any
proceeding for such purpose. It is expressly understood and agreed that each
provision contained in this Agreement is between the Company and the Purchaser,
solely, and not among the Company, the Purchaser and any other investor in the
Offering jointly or collectively, and not between and among the Purchaser and
any other investor in the Offering.

 

7.12        Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchaser and the Company will be entitled to specific performance under this
Agreement, the Warrant and the Option. The parties agree that monetary damages
may not be adequate compensation for any loss incurred by reason of any breach
of obligations contained in this Agreement, the Warrant and the Option and
hereby agree to waive and not to assert in any action or proceeding for specific
performance of any such obligation the defense that a remedy at law would be
adequate.

 

7.13        Liquidated Damages. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under this Agreement, the Warrant and
the Option is a continuing obligation of the Company and shall not terminate
until all unpaid partial liquidated damages and other amounts have been paid
notwithstanding the fact that the instrument or security pursuant to which such
partial liquidated damages or other amounts are due and payable shall have been
canceled.

 

[The Remainder of this Page is Blank; Signature Pages Follow]

 

  Page 29

 

 

In witness whereof, the foregoing Securities Purchase Agreement is hereby
executed as of the date first above written.

 

  EVINE LIVE INC.       By:     Name:     Title:  

 

[Signature Page to Securities Purchase Agreement with ____________________]

 

   

 

 

In witness whereof, the foregoing Securities Purchase Agreement is hereby
executed as of the date first above written.

 

      Name of Purchaser       By:     Name:     Title:  

 

  Investment Amount (# shares):    

 

  Investment Amount ($ @ $[___]/share):    

 

  Warrant Shares:    

 

  Tax Identification No.:    

 

  Jurisdiction of Organization or Domicile:    

 

  Jurisdiction of Principal Place of Operations (if an entity):              
Address for Notice:               Attention:     Telephone:     Facsimile:    
E-mail:         With a copy to Purchaser’s counsel:   [Counsel name]            
  Attention:     Telephone:     Facsimile:     E-mail:         Delivery
Instructions (if different from above):               Attention:     Telephone:
 

 

   

 

  

EXHIBIT A

 

FORM OF WARRANT

 

NEITHER THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY
STATE. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO EITHER AN EFFECTIVE
REGISTRATION STATEMENT OR RULE 144 UNDER THE SECURITIES ACT, THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY
TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN
COMPLIANCE WITH THE SECURITIES ACT.

 

EVINE LIVE INC.

 

WARRANT

 

Warrant No. ___ Original Issue Date:   September 19, 2016

 

EVINE Live Inc., a Minnesota corporation (the “Company”), hereby certifies that,
for value received, [_________] or its registered assigns (the “Holder”), is
entitled to purchase from the Company, from time to time, in whole or in part,
up to a total of [____________] shares of Common Stock (each such share, a
“Warrant Share” and all such shares, the “Warrant Shares”), at any time
following vesting of the applicable Warrant Shares in accordance with the terms
hereof through the Exercise Period (as defined below), subject to the following
terms and conditions:

 

1.            Definitions. As used in this Warrant, the following terms shall
have the respective definitions set forth in this Section 1. Capitalized terms
that are used and not defined in this Warrant that are defined in the Purchase
Agreement (as defined below) shall have the respective definitions set forth in
the Purchase Agreement.

 

“Closing Price” means, for any date of determination, the price determined by
the first of the following clauses that applies: (i) if the Common Stock is then
listed or quoted on a Trading Market, the closing bid price per share of the
Common Stock for such date (or the nearest preceding date) on the primary
Trading Market on which the Common Stock trades or (ii) if the Common Stock is
not then listed or quoted on a Trading Market, the fair market value of a share
of Common Stock as determined by an independent qualified appraiser selected in
good faith and paid for by the Company.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such common stock may hereafter be reclassified.

 

“Exercise Price” means $2.90, subject to adjustment in accordance with Section
9.

 

“Expiration Date” means September 19, 2021.

 



  Page A-1

 

 

“Fundamental Transaction” means any of the following: (i) the Company effects
any merger or consolidation of the Company with or into another person, (ii) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (iii) the Company effects any reclassification
of the Common Stock or any compulsory share exchange pursuant to which the
Common Stock is effectively converted into or exchanged for other securities,
cash or property, or (iv) the Company, directly or indirectly, in one or more
related transactions consummates a stock or share purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another person or
group of persons whereby such other person or group acquires more than 50% of
the outstanding shares of Common Stock (not including any shares of Common Stock
held by the other person or other persons making or party to, or associated or
affiliated with the other persons making or party to, such stock or share
purchase agreement or other business combination).

 

“Original Issue Date” means the Original Issue Date first set forth on the first
page of this Warrant or its predecessor instrument.

 

“Purchase Agreement” means the Securities Purchase Agreement, dated September
14, 2016, to which the Company and the original Holder are parties.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than any marketplace organized by the OTC Markets Group (or
similar successor organization)), or (ii) if the Common Stock is not listed on a
Trading Market, a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Markets Group (or similar
successor organization); provided, that in the event that the Common Stock is
not listed or quoted on a Trading Market, then Trading Day shall mean any day
except Saturday, Sunday and any day that is a federal legal holiday in the
United States.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or any marketplace organized by the OTC Markets Group (or similar
successor organization) on which the Common Stock is listed or quoted for
trading on the date in question.

 

2.            Registration of Warrant. The Company shall register this Warrant
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

3.            Registration of Transfers. The Company shall register the transfer
of any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached hereto duly completed and signed,
to the Company at its address specified herein. Upon any such registration or
transfer, a new Warrant to purchase Common Stock, in substantially the form of
this Warrant (any such new Warrant, a “New Warrant”), evidencing the portion of
this Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations of a holder of a Warrant.

 

4.            Exercise, Vesting and Duration of Warrant.

 

(a)          This Warrant shall be considered fully vested as of the Original
Issue Date, subject only to the requirement that it may only be exercised during
the Exercise Period, as defined in the following sentence. This Warrant may be
exercisable by the registered Holder, in whole or in part, from the date that is
six (6) months after the Original Issue Date through and including the
Expiration Date (the “Exercise Period”). At 5:30 p.m., Central time on the
Expiration Date, the portion of this Warrant not exercised prior thereto shall
be and become void and of no value.

 



  Page A-2

 

 

(b)          Notwithstanding anything to the contrary contained herein, the
number of Warrant Shares that may be acquired by the Holder upon any exercise of
this Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to ensure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by such Holder and its
affiliates (as defined under Rule 144, “Affiliates”) and any other persons whose
beneficial ownership of Common Stock would be aggregated with the Holder’s for
purposes of Section 13(d) of the Exchange Act, does not exceed [___]% of the sum
of (i) the issued and outstanding shares of Common Stock prior to the Offering,
plus (ii) the shares of Common Stock, and shares of Common Stock underlying the
Warrants, purchased by all purchasers in the Offering, plus (iii) the Option
Securities underlying the Options purchased by all purchasers in the Offering,
as further illustrated in Exhibit E to the Purchase Agreement (the “Beneficial
Ownership Limitation”).  For such purposes, beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder.  This provision shall not restrict the
number of shares of Common Stock which a Holder may receive or beneficially own
in order to determine the amount of securities or other consideration that such
Holder may receive in the event of a Fundamental Transaction as contemplated in
Section 9 of this Warrant. This restriction may not be waived.

 

5.            Delivery of Warrant Shares.

 

(a)          To effect exercises hereunder, the Holder shall not be required to
physically surrender this Warrant unless the aggregate Warrant Shares
represented by this Warrant are being exercised. Upon delivery of the Exercise
Notice (in the form attached hereto) to the Company at its address for notice
set forth herein and, in the case of an exercise for cash (as opposed to a
Cashless Exercise pursuant to Section 5(c)) upon payment of the Exercise Price
multiplied by the number of Warrant Shares that the Holder intends to purchase
hereunder (a “Cash Exercise”), the Company shall promptly (but in no event later
than three Trading Days after the Date of Exercise (as defined herein)) issue
and deliver to the Holder, a certificate for the Warrant Shares issuable upon
such exercise, which, unless otherwise required by the Purchase Agreement, shall
be free of restrictive legends. The Company shall, upon request of the Holder
and subsequent to the date on which a registration statement covering the resale
of the Warrant Shares has been declared effective by the Securities and Exchange
Commission, deliver Warrant Shares hereunder electronically through the
Depository Trust Corporation or another established clearing corporation
performing similar functions, if available, provided, that, the Company may, but
will not be required to change its transfer agent if its current transfer agent
cannot deliver Warrant Shares electronically through the Depository Trust
Corporation. A “Date of Exercise” means the date on which the Holder shall have
delivered to the Company: (i) the Exercise Notice, appropriately completed and
duly signed and (ii) in the case of a Cash Exercise, payment of the Exercise
Price within Two Trading Days after delivery of the Exercise Notice for the
number of Warrant Shares so indicated by the Holder to be purchased. In the case
of a Cash Exercise, if the payment of the Exercise Price by the Holder is not
made within such two Trading Day period, the Company will issue and deliver the
Warrant Shares within one Trading Day of receipt of the Exercise Price.

 

(b)          If by the third Trading Day after a Date of Exercise (the “Deadline
Date”) the Company fails to deliver the required number of Warrant Shares in the
manner required pursuant to Section 5(a), then the Holder will have the right to
rescind such exercise. In addition to the foregoing, if by the Deadline Date the
Company fails to deliver the required number of Warrant Shares in the manner
required pursuant to Section 5(a), and if on or after such Deadline Date the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of Warrant Shares
issuable upon such exercise that the Holder anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within five (5) Trading Days after
such Holder’s request, promptly honor its obligation to deliver to such Holder a
certificate or certificates representing such shares of Common Stock and pay
cash to such Holder in an amount equal to the excess (if any) of such Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock purchased in such Buy-In over the product of (A) such number of
shares of Common Stock, times (B) the Closing Price on the Deadline Date.

 



  Page A-3

 

 

(c)          Notwithstanding anything contained herein to the contrary, if the
Warrant is exercisable and a Registration Statement (as defined in Section 6 of
the Purchase Agreement) covering the Warrant Shares that are the subject of the
Exercise Notice (the “Unavailable Warrant Shares”) is not available for the
resale of such Unavailable Warrant Shares after the Required Effective Date (as
defined in Section 6 of the Purchase Agreement), the Holder may, in its sole
discretion, exercise this Warrant in whole or in part and, in lieu of making the
cash payment otherwise contemplated to be made to the Company upon such exercise
in payment of the Exercise Price, elect instead to receive upon such exercise
the “Net Number” of shares of Common Stock determined according to the following
formula (a “Cashless Exercise”):

 

Net Number = (A x B) - (A x C)

B

 

For purposes of the foregoing formula:

 

A= the total number of shares with respect to which this Warrant is then being
exercised.

 

B= the average of the Closing Prices of the shares of Common Stock (as reported
by Bloomberg) on the five Trading Days immediately preceding the date of the
Exercise Notice.

 

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 

(d)           The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant Shares. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing Warrant Shares upon exercise
of the Warrant as required pursuant to the terms hereof.

 

6.            Charges, Taxes and Expenses. Issuance and delivery of Warrant
Shares upon exercise of this Warrant shall be made without charge to the Holder
for any issue or transfer tax, withholding tax, transfer agent fee or other
incidental tax or expense in respect of the issuance of such certificates, all
of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or the Warrant in a name other than that of the Holder. The
Holder shall be responsible for all other tax liability that may arise as a
result of holding or transferring this Warrant or receiving Warrant Shares upon
exercise hereof.

 



  Page A-4

 

 

7.             Replacement of Warrant. If this Warrant is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation hereof, or in lieu of and
substitution for this Warrant, a New Warrant, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity (which shall not include a surety bond), if
requested. Applicants for a New Warrant under such circumstances shall also
comply with such other reasonable regulations and procedures and pay such other
reasonable third-party costs as the Company may prescribe. If a New Warrant is
requested as a result of a mutilation of this Warrant, then the Holder shall
deliver such mutilated Warrant to the Company as a condition precedent to the
Company’s obligation to issue the New Warrant.

 

8.            Reservation of Warrant Shares. The Company covenants that it will
at all times reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of Persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price (in the case of a Cash Exercise) or a
Cashless Exercise in accordance with the terms hereof, be duly and validly
authorized, issued and fully paid and nonassessable.

 

9.            Certain Adjustments. Notwithstanding anything to the contrary
contained herein, the Exercise Price and number of Warrant Shares issuable upon
exercise of this Warrant are subject to further adjustment from time to time as
set forth in this Section 9.

 

(a)          Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be adjusted to equal the product obtained by multiplying the then-current
Exercise Price by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of shareholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.

 

(b)          Other Events. If any event occurs of the type contemplated by the
provisions of this Section 9 but not expressly provided for by such provisions,
then the Company's Board of Directors will make an appropriate adjustment in the
Exercise Price and the number of Warrant Shares so as to protect the rights of
the holder of this Warrant; provided that no such adjustment pursuant to this
Section 9(c) will increase the Exercise Price or decrease the number of Warrant
Shares as otherwise determined pursuant to this Section 9.

 



  Page A-5

 

 

(c)          Fundamental Transactions. If, at any time while this Warrant is
outstanding there is a Fundamental Transaction, then the Holder shall have the
right thereafter to receive, upon exercise of this Warrant, the same amount and
kind of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of the number of Warrant
Shares then issuable upon exercise in full of this Warrant (the “Alternate
Consideration”). For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. At the Holder’s option and request made at any time concurrently
with, or within 30 days after, the consummation of the Fundamental Transaction,
any successor to the Company or surviving entity in such Fundamental Transaction
shall at the Company or such surviving entity’s election, either (1) issue to
the Holder a new warrant substantially in the form of this Warrant and
consistent with the foregoing provisions and evidencing the Holder’s right to
purchase the Alternate Consideration for the aggregate Exercise Price upon
exercise thereof, or (2) purchase the Warrant from the Holder for a purchase
price, payable in cash within five Trading Days after such request (or, if
later, on the effective date of the Fundamental Transaction), equal to the Black
Scholes Value of the remaining unexercised portion of this Warrant on the date
of such request. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this paragraph (b) and
insuring that the Warrant (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.
“Black Scholes Value” means the value of this Warrant based on the Black and
Scholes Option Pricing Model obtained from the “OV” function on Bloomberg, L.P.
(“Bloomberg”) determined as of the day of consummation of the applicable
Fundamental Transaction for pricing purposes and reflecting (A) a risk-free
interest rate corresponding to the U.S. Treasury rate for a period equal to the
time between the date of the public announcement of the applicable Fundamental
Transaction and the Termination Date, (B) an expected volatility equal to the
greater of 100% and the 30 day volatility obtained from the HVT function on
Bloomberg as of the Trading Day immediately following the public announcement of
the applicable Fundamental Transaction, (C) the underlying price per share used
in such calculation shall be the sum of the price per share being offered in
cash, if any, plus the value of any non-cash consideration, if any, being
offered in such Fundamental Transaction and (D) a remaining option time equal to
the time between the date of the public announcement of the applicable
Fundamental Transaction and the Termination Date.

 

(d)          No Rights as Stockholder Until Exercise. Except as set forth in
Section 9(e), this Warrant does not entitle the Holder to any voting rights,
dividends, distributions, or other rights as a stockholder of the Company prior
to the exercise hereof.

 

(e)          Number of Warrant Shares. Simultaneously with any adjustment to the
Exercise Price pursuant to this Section 9, the number of Warrant Shares that may
be purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment.

 

(f)          Calculations. All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable; provided,
however, that any adjustments which by reason of this Section 9(g) are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment.

 

(g)          Notice of Adjustments. Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s Transfer Agent. To the extent that any notice provided hereunder
constitutes, or contains, material, non-public information regarding the Company
or any of the Subsidiaries, the Company shall promptly disclose such information
with the Commission pursuant to a Current Report on Form 8-K.

 



  Page A-6

 

 

10.          Payment of Exercise Price. Except in the case of a Cashless
Exercise, the Holder will pay the Exercise Price in cash through the delivery of
immediately available funds.

 

11.          No Fractional Shares. No fractional shares of Warrant Shares will
be issued in connection with any exercise of this Warrant. In lieu of any
fractional shares which would, otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the Closing Price of one
Warrant Share on the date of exercise.

 

12.          Notices. Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be deemed given and effective if provided pursuant to the
Purchase Agreement. In case any time: (1) the Company shall declare any cash
dividend on its capital stock; (2) the Company shall pay any dividend payable in
stock upon its capital stock or make any distribution to the holders of its
capital stock; (3) the Company shall offer for subscription pro rata to the
holders of its capital stock any additional shares of stock of any class or
other rights; (4) there shall be any capital reorganization, or reclassification
of the capital stock of the Company, or consolidation or merger of the Company
with, or sale of all or substantially all of its assets to, another corporation;
or (5) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company; then, in any one or more of said cases, the Company
shall give written notice to the Holder. Such notice shall also specify the date
as of which the holders of capital stock of record shall participate in such
dividend, distribution or subscription rights, or shall be entitled to exchange
their capital stock for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding up, or conversion or redemption, as the case may be. Such
written notice shall be given at least 20 days prior to the action in question
and not less than 20 days prior to the record date or the date on which the
Company’s transfer books are closed in respect thereto.

 

13.          Registration Rights. The Holder shall be entitled to the
registration rights set forth in Section 6 of the Purchase Agreement.

 

14.          Fast Compliance. While this Warrant is outstanding, the Company
shall maintain a transfer agent that participates in the DTC Fast.

 

15.          Miscellaneous.

 

(a)          This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns. Any assignee will
agree to be bound by the terms of and give the representations contained in the
Purchase Agreement applicable to the Purchaser. Subject to the preceding
sentence, nothing in this Warrant shall be construed to give to any Person other
than the Company and the Holder any legal or equitable right, remedy or cause of
action under this Warrant. This Warrant may be amended only in writing signed by
the Company and the Holder and their successors and assigns.

 

(b)          All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof. The provisions of Section
7.1 of the Purchase Agreement shall be applicable to this Warrant.

 

(c)          The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

 

(d)          In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

  Page A-7

 

 

In witness whereof, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

  EVINE Live Inc.       By:     Name:        Its:  

 

  Page A-8

 

 

EXERCISE NOTICE

 

The undersigned Holder hereby elects to purchase                      shares of
Common Stock pursuant to the attached Warrant. Capitalized terms used herein and
not otherwise defined have the respective meanings set forth in the Warrant.

 

(1) The undersigned Holder hereby exercises its right to purchase
                     Warrant Shares pursuant to the Warrant.

 

(2) Form of Exercise Price. The holder of this Warrant intends that payment of
the Exercise Price shall be made as:

 

____________ a “Cash Exercise” with respect to _________________ Warrant Shares;
and/or

 

____________ a “Cashless Exercise” with respect to _______________ Warrant
Shares.

 

(3) Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

 

(4) Pursuant to this Exercise Notice, the Company shall deliver to the Holder
                     Warrant Shares in accordance with the terms of the Warrant.

 

Dated ______________ __, _____ Name of Holder:       (Print)               By:  
  Its:     (Signature must conform in all respects to name of holder as
specified on the face of the Warrant)

 

  Page A-9

 

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                             the right represented by the attached Warrant to
purchase                  shares of Common Stock to which such Warrant relates
and appoints                              attorney to transfer said right on the
books of the Company with full power of substitution in the premises.

 

Dated: __________ __, _______

 

  ________________________________________   (Signature must conform in all
respects to name of   holder as specified on the face of the Warrant)      
Address of Transferee                    

  

Attest:

__________________________________

 

  Page A-10

 

 

EXHIBIT B

 

FORM OF OPTION

 

NEITHER THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY
STATE. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO EITHER AN EFFECTIVE
REGISTRATION STATEMENT OR RULE 144 UNDER THE SECURITIES ACT, THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY
TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN
COMPLIANCE WITH THE SECURITIES ACT.

 

EVINE LIVE INC.

 

OPTION

 

Option No. ___ Original Issue Date:   September 19, 2016

 

EVINE Live Inc., a Minnesota corporation (the “Company”), hereby certifies that,
for value received, [_____________] (the “Purchaser”) or its registered assign
(the “Holder”), is entitled to purchase from the Company securities consisting
of shares of Common Stock (the “Option Shares”) and a warrant (the “Option
Warrant”) to purchase a number of shares of Common Stock equal to 50% of the
number of Option Shares (the Option Shares and the shares of Common Stock
underlying the Option Warrant being the “Option Securities”), at any time
following the date hereof through the Exercise Period (as defined below),
subject to the terms and conditions of this Option.

 

The number of Option Securities purchasable hereunder will be equal to the
difference between (a) the number of shares which would equal [___]% of the sum
of (i) the total outstanding shares of Common Stock prior to the exercise of the
Option, plus (ii) the Option Securities, plus (iii) the Holder’s Warrant Shares,
less (b) the sum of (i) all of the Common Stock beneficially owned by the Holder
prior to the exercise of this Option, plus (ii) the Holder’s Warrant Shares.

 

Upon exercise of this Option, two-thirds (2/3) of the Option Securities shall be
issued in the form of Common Stock, and one-third (1/3) of the Option Securities
shall be issued in the form of the Option Warrant substantially in the form of
the Warrant.

 

1.            Definitions. As used in this Option, the following terms shall
have the respective definitions set forth in this Section 1. Capitalized terms
that are used and not defined in this Option that are defined in the Purchase
Agreement shall have the respective definitions set forth in the Purchase
Agreement.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such common stock may hereafter be reclassified.

 



  Page B-1

 

 

“Exercise Price” means the price per share equal to the VWAP per share for the
Common Stock on the Principal Market during the five (5) Trading Days
immediately preceding the exercise of this Option by the Holder.

 

“Expiration Date” means March 19, 2017.

 

“Fundamental Transaction” means any of the following: (i) the Company effects
any merger or consolidation of the Company with or into another person, (ii) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (iii) the Company effects any reclassification
of the Common Stock or any compulsory share exchange pursuant to which the
Common Stock is effectively converted into or exchanged for other securities,
cash or property or (iv) the Company, directly or indirectly, in one or more
related transactions consummates a stock or share purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another person or
group of persons whereby such other person or group acquires more than 50% of
the outstanding shares of Common Stock (not including any shares of Common Stock
held by the other person or other persons making or party to, or associated or
affiliated with the other persons making or party to, such stock or share
purchase agreement or other business combination).

 

“Original Issue Date” means the Original Issue Date first set forth on the first
page of this Option or its predecessor instrument.

 

“Purchase Agreement” means the Securities Purchase Agreement, dated September
14, 2016, to which the Company and the Purchaser are parties.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than any marketplace organized by the OTC Markets Group (or
similar successor organization)), or (ii) if the Common Stock is not listed on a
Trading Market, a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Markets Group (or similar
successor organization); provided, that in the event that the Common Stock is
not listed or quoted on a Trading Market, then Trading Day shall mean any day
except Saturday, Sunday and any day that is a federal legal holiday in the
United States.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or any marketplace organized by the OTC Markets Group (or similar
successor organization) on which the Common Stock is listed or quoted for
trading on the date in question.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (A) if the Common Stock is then listed on a Trading
Market, the daily volume weighted average price of the Common Stock for such
date (or the nearest preceding date) on the Trading Market as reported by
Bloomberg L.P., (B) if prices for the Common Stock are then reported in the
“Pink Sheets” published by Pink OTC Markets, Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported during trading hours, or (C) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent appraiser selected in good faith by the Company’s board of
directors and reasonably acceptable to the Holder, the fees and expenses of
which shall be paid by the Company.

 

2.            Registration of Option. The Company shall register this Option
upon records to be maintained by the Company for that purpose (the “Option
Register”), in the name of the record Holder. The Company may deem and treat the
registered Holder of this Option as the absolute owners hereof for the purpose
of any exercise hereof or any distribution to the Holder, and for all other
purposes, absent actual notice to the contrary.

 

3.            No Transfers. The Holder may not transfer all or any portion of
this Option.

 



  Page B-2

 

 

4.            Exercise, Vesting and Duration of Options.

 

(a)          This Option shall be considered fully vested as of the Original
Issue Date, subject only to the requirement it may only be exercised during the
Exercise Period, as defined in the following sentence. This Option may be
exercised by the registered Holder from the date that is thirty-one (31) days
following the Original Issue Date through and including the Expiration Date (the
“Exercise Period”). At 5:30 p.m., Central time on the Expiration Date, the
portion of this Option not exercised prior thereto shall be and become void and
of no value.

 

(b)          This Option may be exercised only once, in whole or in part. Upon
such exercise, the Holder shall pay the Exercise Price and shall receive the
Option Shares together with the Option Warrant for Warrant Shares equal to 50%
of the number of Option Shares issued upon exercise.

 

(c)          Notwithstanding anything to the contrary contained herein, the
number of Option Securities that may be acquired by the Holder upon any exercise
of this Option and the Option Warrant (or otherwise in respect hereof) shall be
limited to the extent necessary to ensure that, following such exercise (or
other issuance), the total number of shares of Common Stock then beneficially
owned by such Holder and its affiliates (as defined under Rule 144,
“Affiliates”) and any other persons whose beneficial ownership of Common Stock
would be aggregated with the Holder’s for purposes of Section 13(d) of the
Exchange Act, does not exceed [____]% of the sum of (i) the issued and
outstanding shares of Common Stock prior to the Offering, plus (ii) the shares
of Common Stock, and shares of Common Stock underlying the Warrants, purchased
by all purchasers in the Offering, plus (iii) the Option Securities underlying
the Options purchased by all purchasers in the Offering, as further illustrated
in Exhibit E to the Purchase Agreement (the “Beneficial Ownership Limitation”). 
For such purposes, beneficial ownership shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder and in any event the shares of Common Stock underlying the Warrants
are deemed to be beneficially owned.  This provision shall not restrict the
number of shares of Common Stock which a Holder may receive or beneficially own
in order to determine the amount of securities or other consideration that such
Holder may receive in the event of a Fundamental Transaction as contemplated in
Section 9 of this Option. This restriction may not be waived.

 

5.            Delivery of Option Shares and Option Warrant.

 

(a)          To effect an exercise hereunder, the Holder shall physically
surrender this Option. Upon delivery of this Option and an Exercise Notice from
the Holder (in the form attached hereto) to the Company at its address for
notice set forth herein and upon payment of the Exercise Price multiplied by the
number of Option Shares that the Holder intends to purchase hereunder, the
Company shall promptly (but in no event later than three Trading Days after the
Date of Exercise (as defined herein)) issue and deliver to the Holder,
certificates for the Option Shares and Option Warrant issuable upon such
exercise, which, unless otherwise required by the Purchase Agreement, shall be
free of restrictive legends. The Company shall, upon request of any Holder and
subsequent to the date on which a registration statement covering the resale of
the Option Securities has been declared effective by the Securities and Exchange
Commission, use its commercially reasonable efforts to deliver Option Securities
hereunder electronically through the Depository Trust Corporation or another
established clearing corporation performing similar functions, if available,
provided, that, the Company may, but will not be required, to change its
transfer agent if its current transfer agent cannot deliver Option Securities
electronically through the Depository Trust Corporation. A “Date of Exercise”
means the date on which the Holder shall have delivered to the Company: (i) the
Exercise Notice, appropriately completed and duly signed and (ii) payment of the
Exercise Price within Two Trading Days after delivery of the Exercise Notice for
the number of Option Shares so indicated by the Holder to be purchased. If the
payment of the Exercise Price by the Holder is not made within such two Trading
Day period, the Company will issue and deliver the Option Shares within one
Trading Day of receipt of the Exercise Price.

 



  Page B-3

 

 

(b)          If by the third Trading Day after a Date of Exercise (the “Deadline
Date”) the Company fails to deliver the required number of Option Shares and the
Option Warrant in the manner required pursuant to Section 5(a), then the Holder
will have the right to rescind such exercise. In addition to the foregoing, if
by the Deadline Date the Company fails to deliver the required number of Option
Shares in the manner required pursuant to Section 5(a), and if on or after such
Deadline Date the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of
Option Shares issuable upon such exercise that the Holder anticipated receiving
from the Company (a “Buy-In”), then the Company shall, within five (5) Trading
Days after such Holder’s request, promptly honor its obligation to deliver to
such Holder a certificate or certificates representing such shares of Common
Stock and pay cash to such Holder in an amount equal to the excess (if any) of
such Holder’s total purchase price (including brokerage commissions, if any) for
the shares of Common Stock purchased in such Buy-In over the product of (A) such
number of shares of Common Stock, times (B) the Closing Price on the Deadline
Date.

 

(c)          The Company’s obligations to issue and deliver Option Securities in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Option Securities.
Nothing herein shall limit any Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing Option Securities
upon exercise of the Option as required pursuant to the terms hereof.

 

6.            Charges, Taxes and Expenses. Issuance and delivery of Option
Securities upon exercise of this Option and the Option Warrant shall be made
without charge to the Holder for any issue or transfer tax, withholding tax,
transfer agent fee or other incidental tax or expense in respect of the issuance
of such certificates, all of which taxes and expenses shall be paid by the
Company; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the registration
of any certificates for Option Securities in a name other than that of the
Holder. The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Option or receiving Option
Securities upon exercise hereof.

 

7.            Replacement of Option. If this Option is mutilated, lost, stolen
or destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Option, a new Option, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which shall not include a surety bond), if requested.
Applicants for a new Option under such circumstances shall also comply with such
other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe. If a new Option is requested as
a result of a mutilation of this Option, then the Holder shall deliver such
mutilated Option to the Company as a condition precedent to the Company’s
obligation to issue the new Option.

 

8.            Reservation of Option Shares and Common Stock issuable upon
exercise of the Option Warrant. The Company covenants that it will at all times
reserve and keep available out of the aggregate of its authorized but unissued
and otherwise unreserved Common Stock, solely for the purpose of enabling it to
issue Option Shares upon exercise of this Option and Common Stock upon exercise
of the Option Warrant as herein provided, the number of Option Shares and shares
of Common Stock issuable upon exercise of the Option Warrant which are then
issuable and deliverable upon the exercise of this entire Option, free from
preemptive rights or any other contingent purchase rights of Persons other than
the Holder (taking into account the adjustments and restrictions of Section 9).
The Company covenants that all Option Shares and shares of Common Stock issuable
upon exercise of the Option Warrant so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof (and in the case of the Option Warrant, the Exercise Price or
Cashless Exercise provided for therein), be duly and validly authorized, issued
and fully paid and nonassessable.

 



  Page B-4

 

 

9.            Certain Adjustments. Notwithstanding anything to the contrary
contained herein, the Exercise Price and number of Option Shares issuable upon
exercise of this Option are subject to further adjustment from time to time as
set forth in this Section 9.

 

(a)          Stock Dividends and Splits. If the Company, at any time while this
Option is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be adjusted to equal the product obtained by multiplying the then-current
Exercise Price by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of shareholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.

 

(b)          Fundamental Transactions. If, at any time while this Option is
outstanding there is a Fundamental Transaction, then the Holder shall have the
right thereafter to receive, upon exercise of this Option, the same amount and
kind of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holders of the number of Option
Shares then issuable upon exercise in full of this Option (the “Alternate
Consideration”). For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Option following such Fundamental
Transaction. At the Holder’s option and request made at any time concurrently
with, or within 30 days after, the consummation of the Fundamental Transaction,
any successor to the Company or surviving entity in such Fundamental Transaction
shall at the Company or such surviving entity’s election, either (1) issue to
the Holder a new Option substantially in the form of this Option and consistent
with the foregoing provisions and evidencing the Holder’s right to purchase the
Alternate Consideration for the aggregate Exercise Price upon exercise thereof,
or (2) purchase the Option from the Holder for a purchase price, payable in cash
within five Trading Days after such request (or, if later, on the effective date
of the Fundamental Transaction), equal to the Black Scholes Value of the
remaining unexercised portion of this Option on the date of such request. The
terms of any agreement pursuant to which a Fundamental Transaction is effected
shall include terms requiring any such successor or surviving entity to comply
with the provisions of this paragraph (b) and insuring that the Option (or any
such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction. “Black Scholes Value” means
the value of this Option based on the Black and Scholes Option Pricing Model
obtained from the “OV” function on Bloomberg, L.P. (“Bloomberg”) determined as
of the day of consummation of the applicable Fundamental Transaction for pricing
purposes and reflecting (A) a risk-free interest rate corresponding to the U.S.
Treasury rate for a period equal to the time between the date of the public
announcement of the applicable Fundamental Transaction and the Termination Date,
(B) an expected volatility equal to the greater of 100% and the 30 day
volatility obtained from the HVT function on Bloomberg as of the Trading Day
immediately following the public announcement of the applicable Fundamental
Transaction, (C) the underlying price per share used in such calculation shall
be the sum of the price per share being offered in cash, if any, plus the value
of any non-cash consideration, if any, being offered in such Fundamental
Transaction and (D) a remaining option time equal to the time between the date
of the public announcement of the applicable Fundamental Transaction and the
Termination Date.

 



  Page B-5

 

 

(c)          No Rights as Stockholder Until Exercise. This Option does not
entitle the Holder to any voting rights, dividends, distributions, or other
rights as a stockholder of the Company prior to the exercise hereof.

 

(d)          Number of Option Shares. Simultaneously with any adjustment to the
Exercise Price pursuant to this Section 9, the number of Option Shares that may
be purchased upon exercise of this Option, and the number of shares underlying
the Option Warrant, shall be increased or decreased proportionately, so that
after such adjustment the aggregate Exercise Price payable hereunder for the
adjusted number of Option Shares shall be the same as the aggregate Exercise
Price in effect immediately prior to such adjustment, and the number of shares
underlying the Option Warrant shall be equivalent to the number of shares
underlying the Option Warrant issuable pursuant to the Option immediately prior
to such adjustment.

 

(e)          Calculations. All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable; provided,
however, that any adjustments which by reason of this Section 9(g) are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment. The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Company, and the disposition of any such shares shall be considered an issue or
sale of Common Stock.

 

(f)          Notice of Adjustments. Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Option and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Option Securities or other
securities issuable upon exercise of this Option (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s Transfer Agent. To the extent that any notice provided hereunder
constitutes, or contains, material, non-public information regarding the Company
or any of the Subsidiaries, the Company shall promptly disclose such information
with the Commission pursuant to a Current Report on Form 8-K.

 

10.          Payment of Exercise Price. The Holder will pay the Exercise Price
in cash through the delivery of immediately available funds.

 

11.          No Fractional Shares. No fractional shares of Option Shares will be
issued in connection with any exercise of this Option. In lieu of any fractional
shares which would, otherwise be issuable, the Company shall pay cash equal to
the product of such fraction multiplied by the VWAP of one Option Share on the
date of exercise.

 

12.          Notices. Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be deemed given and effective if provided pursuant to the
Purchase Agreement. In case any time: (1) the Company shall declare any cash
dividend on its capital stock; (2) the Company shall pay any dividend payable in
stock upon its capital stock or make any distribution to the holders of its
capital stock; (3) the Company shall offer for subscription pro rata to the
holders of its capital stock any additional shares of stock of any class or
other rights; (4) there shall be any capital reorganization, or reclassification
of the capital stock of the Company, or consolidation or merger of the Company
with, or sale of all or substantially all of its assets to, another corporation;
or (5) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company; then, in any one or more of said cases, the Company
shall give written notice to the Holder. Such notice shall also specify the date
as of which the holders of capital stock of record shall participate in such
dividend, distribution or subscription rights, or shall be entitled to exchange
their capital stock for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding up, or conversion or redemption, as the case may be. Such
written notice shall be given at least 20 days prior to the action in question
and not less than 20 days prior to the record date or the date on which the
Company’s transfer books are closed in respect thereto.

 



  Page B-6

 

 

13.          Registration Rights. The Holder shall be entitled to the
registration rights set forth in Section 6 of the Purchase Agreement.

 

14.          Fast Compliance. While this Option is outstanding, the Company
shall maintain a transfer agent that participates in the DTC Fast.

 

15.          Miscellaneous.

 

(a)          This Option shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns. Any assignee will
agree to be bound by the terms of and give the representations contained in the
Purchase Agreement applicable to Purchaser. Subject to the preceding sentence,
nothing in this Option shall be construed to give to any Person other than the
Company and the Holder any legal or equitable right, remedy or cause of action
under this Option. This Option may be amended only in writing signed by the
Company and the Holder and their successors and assigns.

 

(b)          All questions concerning the construction, validity, enforcement
and interpretation of this Option shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof.

 

(c)          The headings herein are for convenience only, do not constitute a
part of this Option and shall not be deemed to limit or affect any of the
provisions hereof.

 

(d)          In case any one or more of the provisions of this Option shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Option shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Option.

 

[Remainder of page intentionally left blank, signature page follows]

 

  Page B-7

 

 

In witness whereof, the Company has caused this Option to be duly executed by
its authorized officer as of the date first indicated above.

 

  EVINE Live Inc.       By:     Name:     Its:  

 

  Page B-8

 

 

EXERCISE NOTICE

 

The undersigned Holder hereby irrevocably elects to purchase
                     shares of Common Stock pursuant to the attached Option.
Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in the Option.

 

(1) The undersigned Holder hereby exercises their right to purchase
                     Option Shares pursuant to the Option.

 

(2) The Holder shall pay the sum of $____________ in cash to the Company in
accordance with the terms of the Option.

 

(3) Pursuant to this Exercise Notice, the Company shall deliver to the Holder
                     Option Shares in accordance with the terms of the Option.

 

Dated ______________ __, _____ Name of Holder:       (Print)               By:  
  Its:     (Signature must conform in all respects to   name of holder as
specified on the face of   the Option)

 



  Page B-9

 

 

EXHIBIT C

 

FORM OF OPINION OF COMPANY COUNSEL

 

[See Attached]

 

  Page C-1

 

 

EXHIBIT D

 

SELLING SHAREHOLDER QUESTIONNAIRE

 

EVINE LIVE INC.

 

Questionnaire for Selling Shareholder

 

This questionnaire is necessary to obtain information to be used by EVINE Live
Inc., a Minnesota corporation (the “Company”), to complete a Registration
Statement (the “Registration Statement”) covering the resale of certain shares
of Company Common Stock currently outstanding and/or of certain shares of
Company Common Stock to be issued upon exercise of currently outstanding
warrants to purchase Company Common Stock. Please complete and return this
questionnaire to the attention of Damon Schramm, General Counsel, either by mail
to 6740 Shady Oak Rd., Eden Prairie, MN 55344, or by fax to 952-449-9353. Please
return the questionnaire by [Day], [Month Day], 20[__] or sooner, if possible.
Call Damon Schramm at 952-943-6889 with questions.

 

FAILURE TO RETURN THE QUESTIONNAIRE MAY RESULT IN THE EXCLUSION OF YOUR NAME AND
SHARES FROM THE REGISTRATION STATEMENT.

 

Please answer all questions. If the answer to any question is “None” or “Not
Applicable,” please so state.

 

If there is any question about which you have any doubt, please set forth the
relevant facts in your answer.

 

1.Please correct your name and/or address if not correct below

 

Name:       Address:          

 

  Page D-1

 

 

2.Please state the total number of currently outstanding shares of Company
Common Stock that you beneficially own* and the form of ownership and the date
that you acquired such stock. Include shares registered in your name
individually or jointly with others and shares held in the name of a bank,
broker, nominee, depository or in “street name” for your account. (DO NOT list
options, warrants or other derivative securities. See Question #3).

 

3.Please list any outstanding options and warrants to purchase Company Common
Stock or other derivative securities to acquire Company Common Stock that you
beneficially own*, including (i) the number of shares of Company Common Stock to
be issued upon the exercise of such option or warrant, (ii) the date such option
or warrant is exercisable, (iii) the expiration date and (iv) the exercise price
per share of EACH such option and warrant.

 

Number of Shares
Covered by Option or
Warrant Date Exercisable Exercise Price Expiration Date                        
                       

 

4.Please list the number of shares of Common Stock listed under Question #2
above that you wish to include in the Registration Statement.

 

  Page D-2

 

 

5.Please list the number of shares of Common Stock underlying warrants listed
under Question #3 above that, upon exercise of such warrants, you wish to
include in the Registration Statement.

 

6.If you are a limited liability company or limited partnership, please name the
managing member or general partner and each person controlling such managing
member or general partner.

 

7.If you are an entity, please identify the natural person(s) who exercises sole
or shared voting power* and/or sole or shared investment power* with regard to
the shares listed under Question #2 and Question #3.

 

8.Please advise whether you are a registered broker-dealer or an affiliate*
thereof. If you are an affiliate of a registered broker-dealer, please explain
the nature of the affiliation and disclose whether you acquired the shares in
the ordinary course of business and whether at the time of the acquisition you
had any plans or proposals, directly or with any other person, to distribute the
shares listed under Question #2 and Question #3.

 

9.List below the nature of any position, office or other material relationship
that you have, or have had within the past three years, with the Company or any
of its predecessors or affiliates*.

 



  Page D-3

 

 

10.If you expressly wish to disclaim any beneficial ownership* of any shares
listed under Question #2 for any reason in the Registration Statement, indicate
below the shares and circumstances for disclaiming such beneficial ownership*.

 

11.With respect to the shares that you wish to include in the Registration
Statement, please list any party that has or may have secured a lien, security
interest or any other claim relating to such shares, and please give a full
description of such claims.

 

12.Please review Appendix B “Plan of Distribution.” Please identify and describe
any method of distribution, other than described in Appendix B, that you plan on
using to sell your shares of the Company’s Common Stock. By signing below you
agree to distribute your shares of the Company’s Common Stock as described in
Appendix B and this Item 12 and to notify the Company of any plan to distribute
the Company’s Common Stock that is not described in Appendix B or herein under
Item 12.

 

The undersigned, a Selling Shareholder of the Company, hereby furnishes the
foregoing information for use by the Company in connection with the preparation
of the Registration Statement. The undersigned will notify Damon Schramm, at the
address specified above, in writing immediately of any changes in the foregoing
answers that should be made as a result of any developments occurring prior to
the time that all the shares of Common Stock of the Company are sold pursuant to
the Registration Statement referred to above. Otherwise, the Company is to
understand that the above information continues to be, to the best of the
undersigned’s knowledge, information and belief, complete and correct.

 

Dated: ___________ __, 20___

 

          By:     Name:      Its:  

 

  Page D-4

 

 

APPENDIX A
To Exhibit D

Certain Terms Used in Questionnaire

 

AFFILIATE

 

An “affiliate” of a company is a person that directly, or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, such company.

 

BENEFICIAL OWNERSHIP

 

A person “beneficially owns” a security if such person, directly or indirectly,
has or shares voting power or investment power of such security, whether through
a contract, arrangement, understanding, relationship or otherwise. A person is
also the beneficial owner of a security if he has the right to acquire
beneficial ownership at any time within 60 days through the exercise of any
option, warrant or right, or the power to revoke a trust, discretionary account
or similar arrangement.

 

INVESTMENT POWER

 

“Investment power” includes the power to dispose, or to direct the disposition
of, a security.

 

VOTING POWER

 

“Voting power” includes the power to vote, or to direct the voting of, a
security.

 

  Page D-5

 

 

APPENDIX B

To Exhibit D

PLAN OF DISTRIBUTION

 

We are registering for resale by the selling shareholders and certain
transferees a total of _________ shares of common stock, of which _______ shares
are issued and outstanding and up to ______shares are issuable upon exercise of
warrants. We will not receive any of the proceeds from the sale by the selling
shareholders of the shares of common stock, although we may receive up to $_____
upon the exercise of all of the warrants by the selling shareholders. We will
bear all fees and expenses incident to our obligation to register the shares of
common stock. If the shares of common stock are sold through broker-dealers or
agents, the selling shareholder will be responsible for any compensation to such
broker-dealers or agents.

 

The selling shareholders may pledge or grant a security interest in some or all
of the shares of common stock owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the shares of common stock from time to time pursuant to this
prospectus.

 

The selling shareholders also may transfer and donate the shares of common stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

 

The selling shareholders will sell their shares of common stock subject to the
following:

 

·all of a portion of the shares of common stock beneficially owned by the
selling shareholders or their perspective pledgees, donees, transferees or
successors in interest, may be sold on the OTC Bulletin Board Market, any
national securities exchange or quotation service on which the shares of our
common stock may be listed or quoted at the time of sale, in the over-the
counter market, in privately negotiated transactions, through the writing of
options, whether such options are listed on an options exchange or otherwise,
short sales or in a combination of such transactions;

 

·each sale may be made at market price prevailing at the time of such sale, at
negotiated prices, at fixed prices or at carrying prices determined at the time
of sale;

 

·some or all of the shares of common stock may be sold through one or more
broker-dealers or agents and may involve crosses, block transactions or hedging
transactions. The selling shareholders may enter into hedging transactions with
broker-dealers or agents, which may in turn engage in short sales of the common
stock in the course of hedging in positions they assume. The selling
shareholders may also sell shares of common stock short and deliver shares of
common stock to close out short positions or loan or pledge shares of common
stock to broker-dealers or agents that in turn may sell such shares;

 

·in connection with such sales through one or more broker-dealers or agents,
such broker-dealers or agents may receive compensation in the form of discounts,
concessions or commissions from the selling shareholders and may receive
commissions from the purchasers of the shares of common stock for whom they act
as broker-dealer or agent or to whom they sell as principal (which discounts,
concessions or commissions as to particular broker-dealers or agents may be in
excess of those customary in the types of transaction involved). Any
broker-dealer or agent participating in any such sale may be deemed to be an
“underwriter” within the meaning of the Securities Act and will be required to
deliver a copy of this prospectus to any person who purchases any share of
common stock from or through such broker-dealer or agent. We have been advised
that, as of the date hereof, none of the selling shareholders have made any
arrangements with any broker-dealer or agent for the sale of their shares of
common stock; and

 

·in connection with any other sales or transfers of common stock not prohibited
by law.

 

The selling shareholder and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any profits realized by the selling
shareholders and any commissions paid, or any discounts or concessions allowed
to any such broker-dealer may be deemed to be underwriting commissions or
discounts under the Securities Act. In addition, any shares of common stock
covered by this prospectus which qualify for sale pursuant to Rule 144 may be
sold under Rule 144 rather than pursuant to this prospectus. A selling
shareholder may also transfer, devise or gift the shares of common stock by
other means not covered in this prospectus in which case the transferee, devisee
or giftee will be the selling shareholder under this prospectus.

 



  Page D-6

 

 

If required at the time a particular offering of the shares of common stock is
made, a prospectus supplement or, if appropriate, a post-effective amendment to
the shelf registration statements of which this prospectus is a part, will be
distributed which will set forth the aggregate amount of shares of common stock
being offered and the terms of the offering, including the name or names of any
broker-deals or agents, any discounts, commissions or concessions allowed or
reallowed or paid to broker-dealers.

 

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with. There can
be no assurance that any selling shareholder will sell any or all of the shares
of common stock registered pursuant to the shelf registration statement, of
which this prospectus forms a part.

 

The selling shareholders and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without limitation, Regulation M of the
Exchange Act, which may limit the timing of purchases and sales of any of the
shares of common stock by the selling shareholders and any other participating
person. Regulation M may also restrict the ability of any person engaged in the
distribution of the shares of common stock to engage in market-making activities
with respect to the shares of common stock. All of the foregoing may affect the
marketability of the shares of common stock and the ability of any person or
entity to engage in market-making activities with respect to the shares of
common stock.

 

We will bear all expenses of the registration of the shares of common stock
including, without limitation, Securities and Exchange Commission filing fees
and expenses of compliance with the state securities of “blue sky” laws. The
selling shareholders will pay all underwriting discounts and selling commissions
and expenses, brokerage fees and transfer taxes, as well as the fees and
disbursements of counsel to and experts for the selling shareholders, if any. We
will indemnify the selling shareholders against liabilities, including some
liabilities under the Securities Act, in accordance with the registration rights
agreement or the selling shareholder will be entitled to contribution. We will
be indemnified by the selling shareholders against civil liabilities, including
liabilities under the Securities Act that may arise from any written information
furnished to us by the selling shareholders for use in this prospectus, in
accordance with the related securities purchase agreement or will be entitled to
contribution. Once sold under this shelf registration statement, of which this
prospectus forms a part, the shares of common stock will be freely tradable in
the hands of persons other than our affiliates.

 

  Page D-7

 

 

Exhibit E

 

SECURITY ISSUANCE WORKSHEET

 

[See Attached]

 



  Page E-1

 